









































BBCN BANK




EMPLOYEE STOCK OWNERSHIP PLAN (Amended and Restated Effective as of November 30,
2011)














































Prepared: December 9, 2011
©2011, Menke & Associates, Inc. All rights reserved.





--------------------------------------------------------------------------------



 
 
CONTENTS
 
Section


Page
1
 
NATURE OF PLAN
1
2
 
DEFINITIONS
3
3
 
ELIGIBILITY
18
4
 
PARTICIPATION IN ALLOCATION OF BENEFITS
19
 
a
Participation
19
 
b
Leave of Absence
19
 
c
Omission of Eligible Employee
19
 
d
   Inclusion of Ineligible Employee
20
 
e
   Uniformed Services Participants
20
 
f
   Suspended Participation
20
 
 
 
 
5
 
CONTRIBUTIONS
21
 
a
Amount of Contribution...
21
 
b
Time for Making Contribution
21
 
c
Form of Contribution
21
 
 
 
 
6
 
INVESTMENT OF TRUST ASSETS
22
 
a
Authorized Investments
22
 
b
Investment Duties
22
 
c
Plan Loans
22
 
 
 
 
7
 
ALLOCATIONS TO ACCOUNTS
25
 
a
Individual Accounts
25
 
b
Company Stock Account
25
 
c
Other Investments Account
27
 
 
 
 
8
 
EXPENSES OF THE PLAN AND TRUST
28
 
 
 
 
9
 
VOTING COMPANY STOCK
29
 
 
 
 
10
 
DISCLOSURE TO PARTICIPANTS
30
 
a
Summary Plan Description
30
 
b
Summary Annual Report
30
 
c
Annual Statement
30
 
d
Notice of Rollover Treatment
30
 
e
Additional Disclosure
31
 
 
 
 
11
 
ALLOCATION OF CONTRIBUTIONS AND FORFEITURES
32
 
a
Allocation of Contributions and Forfeitures
32
 
b
Allocation Limitations


34




--------------------------------------------------------------------------------



12
 
TERMINATION OF PLAN BENEFIT
36
 
a
Vesting at Death, Disability or Retirement
36
 
b
Determination of Plan Benefits in Connection with
 
 
 
Qualified Military Service
36
 
 
 
 
13
 
TERMINATION OF SERVICE PRIOR TO RETIREMENT, AND FORFEITURES
37
 
a
Vesting Schedule
37
 
b
Vesting Upon Reemployment
38
 
c
Forfeitures
38
 
d
Cash-Out Distribution
39
 
 
 
 
14
 
DISTRIBUTION OF PLAN BENEFIT
41
 
a
Death, Disability or Retirement
41
 
b
Other Termination of Participation
41
 
c
Death Prior to Completion of Distribution
41
 
d
Valuation Date
41
 
e
Consent and Notice Requirements
42
 
f
Required Commencement of Benefit Distribution
42
 
g
Undistributed Accounts
42
 
h
Optional Direct Transfer of Eligible Rollover Distributions
42
 
i
Lien on Distribution
42
 
 
 
 
15
 
HOW PLAN BENEFIT WILL BE DISTRIBUTED
45
 
 
Form of Distribution
45
 
 
Beneficiaries
45
 
 
Location of Participant or Beneficiary Unknown.
46
 
 
Facility of Payment
46
 
 
 
 
16
 
RIGHTS AND OPTIONS FOR DISTRIBUTED SHARES OF COMPANY STOCK
48
 
a
Put Option
48
 
b
Right of First Refusal
48
 
c
Other Options
48
 
 
 
 
17
 
SPECIAL PROVISIONS
45
 
a
Diversification of Investments
45




--------------------------------------------------------------------------------



 
b
Cash Dividends
45
 
 
 
 
18
 
ADMINISTRATION
51
 
a
Named Fiduciaries for Administration of Plan and for Investment
53
 
b
Investment of Plan Assets
53
 
c
Funding Policy
53
 
d
Claims Procedures
53
 
e
Qualified Domestic Relations Orders
53
 
f
Indemnification of Certain Fiduciaries and Insurance
56
 
g
Independent Fiduciary
57
 
h
General
57
 
 
 
 
19
 
AMENDMENT AND TERMINATION
59
 
a
Amendment
59
 
b
Changes in the Code
59
 
c
Termination, Partial Termination or Complete Discontinuance
59
 
d
Determination by Internal Revenue Service
59
 
e
Return of Employer's Contribution
59
 
 
 
 
20
 
MISCELLANEOUS
60
 
a
Participation by Affiliated Company
60
 
b
Limitation of Rights; Employment Relationship
61
 
c
Merger; Transfer of Assets
61
 
d
Prohibition Against Assignment
61
 
e
Applicable Law; Severability
62
 
 
 
 
21
 
TOP-HEAVY RULES
63
 
a
Purpose and Effect
63
 
b
Top-Heavy Plan
63
 
c
Key Employee
64
 
d
Aggregated Plans
64
 
e
Minimum Vesting
64
 
f
Minimum Contribution
65
 
g
Coordination of Benefits
66
 
 
 
 
22
 
EXECUTION
 






--------------------------------------------------------------------------------



BBCN BANK




EMPLOYEE STOCK OWNERSHIP PLAN










Section 1.    NATURE OF PLAN.


(a)    The purpose of this Plan is to enable participating Employees of the
Company and of any participating affiliates to share in the growth and
prosperity of the Company and to
provide Participants with an opportunity to accumulate capital for their future
economic security. A primary purpose of the Plan is to enable Participants to
acquire a proprietary interest in the Company. Consequently, the Plan is
designed to be primarily invested in Employer Securities over the life of the
Plan.
(b)    This Plan, originally effective as of January 1, 1996, and amended from
time to time, and amended and most recently restated effective as of January 1,
2006, is amended and herein restated effective as of November 30, 2011, unless
an earlier or later effective date is required pursuant to a statute or Treasury
Regulation or as stated in the Plan document. The Plan is intended to qualify as
an Employee Stock Ownership Plan, as defined in Section 4975(e)(7) of the
Internal Revenue Code (hereinafter referred to as the “Code”). In addition, in
accordance
with Section 54.4975-11(a)(5) of the Treasury Regulations, this Plan also forms
a portion of the Plan which is a Stock Bonus Plan, which is intended to qualify
under Section 401(a) of the Code. This restated Plan reflects the applicable
provisions of the Pension Protection Act of 2006 (“PPA
‘06”), the applicable provisions of the final regulations under Code Section 415
(the “Final § 415


Regulations”) and the applicable provisions of the Heroes Earnings Assistance
and Relief Tax Act of 2008 (“HEART ‘08”) as well as the applicable provisions of
the Worker, Retiree and Employer Recovery Act of 2008 (“WRERA”).
This Plan is the second restatement of the Plan, originally effective as of


January 1, 1996. The Employee Stock Ownership Plan originally effective on
January 1, 1996, was sponsored by Nara Bank, a California corporation (“Nara
Bank”) the wholly owned subsidiary of Nara Bancorp, Inc., a publicly traded bank
holding company (“Nara Bancorp”). Effective as of November 30, 2011 (the “Merger
Effective Date”), Center Financial Corporation,
a bank holding company (“Center Financial”) will be merged with and into Nara
Bancorp. Also






1    1106_2011rest_p.docx



--------------------------------------------------------------------------------



effective as of the Merger Effective Date, Nara Bank will merge with and into
Center Bank, a wholly owned subsidiary of Center Financial (“Center Bank”).
Center Bank, the surviving corporation, will change its name to become BBCN
Bank, and will become the sponsor of the Plan and the Employer.
All Trust assets acquired under this Plan as a result of Contributions, income
and other additions to the Trust will be administered, distributed, forfeited
and otherwise governed by the provisions of this Plan which is administered by
the Committee for the exclusive benefit of Participants in the Plan and their
Beneficiaries. It is intended that all benefits, rights and
features of this Plan be uniformly available to all Participants.
































































































2    1106_2011rest_p.docx





--------------------------------------------------------------------------------



Section 2.    DEFINITIONS.


In this Plan, whenever the context so indicates, the singular or plural number
shall each be deemed to include the other, and the capitalized words shall have
the following meanings:


ACCOUNT


One of several Accounts maintained to record the interest of a Participant in
the
Plan.


AFFILIATED COMPANY


Any employer which is a member of a controlled group of corporations (as defined
in Section 414(b) of the Code) which includes the Employer, any trade or
business (whether or not incorporated) which is under common control (as
defined in Section 414(c) of the Code) with the Employer, any affiliated service
group which includes the Employer (as defined in Section 414(m) of the Code),
and any other entity required to be aggregated with the Employer under Section
414(o) of the Code. For purposes of Code Section 415 limits, the definition of
Affiliated Company shall be expanded in accordance with Code Section 415(h).


ALTERNATE PAYEE


A spouse, former spouse, child or other dependent of a Participant who is
recognized by a Domestic Relations Order as having a right to receive all or a
portion of the benefits otherwise payable to a Participant. See Section 18(e) of
the Plan.


ANNIVERSARY DATE


The 31st day of December of each year.


ANNUAL ADDITIONS


The aggregate of amounts credited to a Participant’s Accounts each year from
Contributions, Forfeitures, and a Participant’s voluntary contributions (if any)
under all defined contribution plans of an Employer or Affiliated Company.
Amounts allocated to an individual medical account (as defined in Section
415(l)(2) of the Code) which is part of a pension or annuity plan maintained by
the Company shall be treated as an Annual Addition. Any amounts attributable to
postretirement medical benefits allocated to the separate account of a Key
Employee (as defined in Section 419A(d)(3) of the Code) under any Welfare
Benefit Plan (as defined in Section 419(e) of the Code) shall be treated as an
Annual Addition. A restored Forfeiture, a transfer from another qualified
pension plan, a rollover contribution (if any) shall not be counted as an Annual
Addition.
For purposes of Code Section 415 limits, the definition of Annual Additions
shall be expanded in accordance with Code Section 415(h).



--------------------------------------------------------------------------------







3    1106_2011rest_p.docx





--------------------------------------------------------------------------------



Notwithstanding the foregoing, Contributions which are applied to the payment of
interest on a Securities Acquisition Loan and Forfeitures of Employer Securities
purchased with the proceeds of a Securities Acquisition Loan shall be excluded
if no more than one third (1/3) of the Contributions deductible under Section
404(a)(9) of the Code for that year is allocated to the Accounts of Highly
Compensated Employees.


BENEFICIARY


The person or persons entitled to receive any benefits under the Plan in the
event
of a Participant’s death.


BOARD OF DIRECTORS


The board of directors of the Company.


BREAK IN SERVICE


A Plan Year during which a Participant has not completed more than 500 Hours of
Service; provided, however, that for purposes of Section 3 of the Plan, the
Eligibility Computation Period will be used to measure Breaks in Service.


CENTER BANK


The wholly owned subsidiary of Center Financial Corporation. As of the Merger
Effective Date, Nara Bank will be merged with and into Center Bank, who will be
the survivor bank and will change its name to become BBCN Bank. The employees of
Center Bank will become eligible to participate in the Plan (as described in
Section 3 of the Plan), effective as of January 1, 2012.


CENTER FINANCIAL CORPORATION


The bank holding company, which effective as of the Merger Effective Date, will
be merged with and into Nara Bancorp, Inc.


CODE


The Internal Revenue Code of 1986, as amended from time to time.


COMMITTEE


The “Committee”, appointed by the Board of Directors to administer the Plan in
accordance with Section 18 of the Plan, subject to such limitations as are set
forth under this Plan.




4











--------------------------------------------------------------------------------



COMPANY


Nara Bank, a California corporation. Effective as of the Merger Effective Date,
the Company, who shall serve as the Plan’s sponsor, will become Center Bank, who
will change its name to BBCN Bank.


COMPANY STOCK


Shares of Employer Securities, as defined herein, which meet the requirements of
Section 407(d) of ERISA and Section 409(l) of the Code.


COMPANY STOCK ACCOUNT


The Account of a Participant which is credited with the shares of Company Stock
purchased and paid for by the Trust or contributed to the Trust.


CONTRIBUTIONS


Employer contributions which are deductible by an Employer under Section
404(a) of the Code.


COVERED COMPENSATION


The Total Compensation paid to a Participant by the Employer for each Limitation
Year, including any salary deferrals under Sections 401(k) and 125 of the Code,
but excluding reimbursement or other expense allowances, fringe benefits (cash
and noncash), moving expenses, welfare benefits, and deferred compensation
except deferrals under Sections 401(k) and 125 of the Code. Effective for all
Plan Years beginning after December 31, 2008, in accordance with HEART ‘08,
Covered Compensation shall include any differential wage payments (as defined in
Section 3401(h)(2) of the Code).


Notwithstanding the foregoing definition, solely for purposes of the Plan’s
Limitation Year beginning after June 30, 2007 (the “First Limitation Year”), the
definition of Covered Compensation shall be applied in accordance with the
definition of Total Compensation, as amended for the final regulations under
Code Section 415 unless the application of the amended definition of Total
Compensation would constitute an impermissible cutback of benefits in violation
of Code Section 411(d)(6).


Notwithstanding the foregoing, the Covered Compensation of each Participant
taken into account in determining allocations for any Plan Year shall not exceed
$245,000, as adjusted for cost-of-living increases in accordance with Section
401(a)(17)(B) of the Code. Covered Compensation means compensation paid during
the Plan Year (the determination period). The cost-of-living adjustment in
effect for a calendar year applies to annual compensation for the determination
period that begins with or within such calendar year.


5
1106_2011rest_p.docx



--------------------------------------------------------------------------------



DIRECT ROLLOVER


A payment by the Plan to the Eligible Retirement Plan specified by the
Distributee.


DISABILITY


If a Participant terminated employment because of a total and permanent
disability, the Participant will be given a Disability Retirement without regard
to age or length of service, and the Participant’s Plan Benefit shall be one
hundred percent (100%) vested. Disability shall mean the Participant’s
entitlement to Social Security disability benefits.


DISTRIBUTEE


Any Employee or former Employee. In addition, the Employee’s or former
Employee’s surviving spouse and the Employee’s or former Employee’s spouse or
former spouse who is the Alternate Payee under a qualified domestic relations
order, as defined in section 414(p) of the Code, are Distributees with regard to
the interest of the spouse or former spouse. In accordance with PPA ‘06, for
purposes of distributions made after December 31, 2006, a Distributee shall
include a non- spouse Beneficiary.


DOMESTIC RELATIONS ORDER


Any judgment, decree, or order (including approval of a property settlement
agreement) which is made pursuant to a State domestic relations law and which
relates to the provision of child support, alimony payments or marital property
rights to a spouse, former spouse, child or other dependent of a Participant.
See Section 18(e) of the Plan.


EFFECTIVE DATE


The Effective Date of this amended and restated Plan is November 30, 2011
(except that provisions which are required to be effective before this date in
accordance with certain provisions of the Economic Growth and Tax Relief
Reconciliation Act of 2001 (“EGTRRA”), intended as good faith compliance with
the requirements of EGTRRA, are applicable to all Plan Years beginning after
December 31, 2001, unless an earlier or later effective date is required
pursuant to a statute or Treasury Regulation or as stated in the Plan document).


ELIGIBILITY COMPUTATION PERIOD


To determine Years of Service and Breaks in Service for purposes of eligibility,
the initial twelve-consecutive-month period shall commence on the date the
Employee first performs an Hour of Service for the Company. The second
twelve-consecutive-month period shall be the Plan Year which commences prior to
the end of the initial twelve-consecutive-month period, regardless of whether


6



--------------------------------------------------------------------------------



the Employee is entitled to be credited with 1,000 Hours of Service during the
initial eligibility computation period. An Employee who is credited with 1,000
Hours of Service in both the initial eligibility computation period and the
first Plan Year which commences prior to the first anniversary of the Employee’s
initial eligibility computation period will be credited with two Years of
Service for purposes of eligibility to participate. All subsequent computation
periods will continue to be determined on the Plan Year.


ELIGIBLE RETIREMENT PLAN


An individual retirement account described in Section 408(a) of the Code, an
individual retirement annuity described in Section 408(b) of the Code, an
annuity plan described in Section 403(a) of the Code, or a qualified trust
described in Section 401(a) of the Code, that accepts the Distributee’s Eligible
Rollover Distribution. However, in the case of an Eligible Rollover Distribution
to the surviving spouse (or after December 31, 2006, a non-spouse Beneficiary),
an Eligible Retirement Plan is an individual retirement account or individual
retirement annuity.


The definition of Eligible Retirement Plan shall also mean an annuity contract
described in Section 403(b) of the Code and an eligible plan under Section
457(b) of the Code which is maintained by a state, political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state and which agrees to separately account for amounts transferred into such
plan from this Plan. In accordance with PPA ‘06, for purposes of distributions
made after December
31, 2007, the definition of Eligible Retirement Plan shall also include a Roth
IRA as described in Section 408A(e) of the Code. The definition of Eligible
Retirement Plan shall also apply in the case of a distribution to a surviving
spouse (or in accordance with PPA ‘06, after December 31, 2006, a non-spouse
Beneficiary), or to a spouse or former spouse who is the Alternate Payee under a
qualified Domestic Relation Order, as defined in Section 414(p) of the Code.


ELIGIBLE ROLLOVER DISTRIBUTION


Any distribution of all or any portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution does not include: any
hardship distribution described in Section 401(k)(2)(B)(i)(IV), any distribution
that is one of a series of substantially equal periodic payments (not less
frequently than annually) made for the life (or life expectancy) of the
Distributee or the joint lives (or joint life expectancies) of the Distributee
and the Distributee’s
designated Beneficiary, or for a specified period of ten (10) years or more; any
distribution to the extent such distribution is required under Section 401(a)(9)
of the Code; and the portion of any distribution that is not includable in gross
income (determined without regard to the exclusion for net unrealized
appreciation with respect to Employer Securities).




7    1106_2011rest_p.docx



--------------------------------------------------------------------------------



Notwithstanding the foregoing, for purposes of Section 14(h) of the Plan, a
portion of a distribution shall not fail to be an Eligible Rollover Distribution
merely because the portion consists of after-tax employee contributions which
are not includable in gross income. However, such portion may be transferred
only to an individual retirement account or annuity described in Section 408(a)
or (b) of the Code, or to a qualified defined contribution plan described in
Section 401(a)
or 403(a) of the Code that agrees to separately account for amounts so
transferred, including separately accounting for the portion of such
distribution which is includable in gross income and the portion of such
distribution which is not so includable. In accordance with PPA ‘06, effective
for all years beginning December 31, 2006, after-tax contributions from a
qualified retirement plan may be rolled over to a defined benefit plan or a
403(b) tax-sheltered annuity as described in Code Section 402(c)(2)(A). In
addition, for purposes of Section
14(h) of the Plan, a 2009 RMD (as described in Section 14(f) of the Plan) shall
be treated as an Eligible Rollover Distribution in accordance with the
applicable provisions of WRERA.


EMPLOYEE


A person, employed by an Employer, any portion of whose income is subject to
withholding of income tax and/or for whom Social Security contributions are made
by an Employer, as well as any other person qualifying as a common law employee
of an Employer. Employee shall include Leased Employees unless: (i) such
Employee is covered by a money purchase pension plan providing: (1) a
nonintegrated Employer contribution rate of at least ten percent (10%) of
compensation, as defined in Section 415(c)(3) of the Code, but including amounts
contributed pursuant to a salary reduction agreement which are excludable from
the Employee’s gross income under Section 125, Section 402(e)(3), Section
402(h) or Section 403(b) of the Code; (2) immediate participation; and (3) full
and immediate vesting; and (ii) Leased Employees do not constitute more than
twenty percent (20%) of the Company’s nonhighly compensated work force.


“Employee” shall not include any individual who is either (i) engaged by the
Company as an independent contractor or (ii) not reflected on the payroll
records of the Company as a common law employee solely on account of the
reclassification of such individual by the Internal Revenue Service, a court or
administrative agency as a common law employee.


EMPLOYER


Nara Bank, a California corporation, its successors and assigns and any
Affiliated Company. Effective as of the Merger Effective Date, the Employer
shall become Center Bank, who will change its name to become BBCN Bank. A
“Participating Employer” is an Employer which has been designated by the Board
of Directors of the Company as an Employer participating in the Plan. See
Section 20(a) of
the Plan.






8    1106_2011rest_p.docx



--------------------------------------------------------------------------------



EMPLOYER SECURITIES


Common stock issued by the Company (or by a corporation which is a member of the
same controlled group) which is readily tradable on an established securities
market. Noncallable preferred stock shall be treated as Employer Securities if
such stock is convertible at any time into common stock which meets the above
requirements, and if (as of the date of acquisition by the Plan) the conversion
price is reasonable. The Employer Securities held by the Plan were common stock
of Nara Bancorp, Inc., a Delaware corporation, a public bank holding company
whose shares are traded on the Nasdaq System under the symbol “NARA”. Effective
as of the Merger Effective Date, the Employer Securities held by the Plan shall
be common stock of BBCN Bancorp, Inc., a Delaware corporation, a public bank
holding company whose shares are traded on the Nasdaq under the symbol “BBCN”.


EMPLOYMENT COMMENCEMENT DATE


The date on which the Employee shall first perform an Hour of Service for the
Employer.


ENTRY DATE


The first day of January of each year.


ERISA


The Employee Retirement Income Security Act of 1974, as amended from time to
time.








FISCAL YEAR


The annual accounting period adopted by the Company for federal income tax
purposes.


FORFEITURES


The portion of a Participant’s Accounts which does not become part of the
Participant’s Plan Benefit. See Section 13 of the Plan.


HIGHLY COMPENSATED EMPLOYEE


The term “Highly Compensated Employee” shall mean: (a) a Highly Compensated
Former Employee of the Company as well as (b) a Highly Compensated Current
Employee. The term “Highly Compensated Current Employee” shall mean any Employee
who:




9    1106_2011rest_p.docx





--------------------------------------------------------------------------------



(A)
was a five percent (5%) owner at any time during the year or the preceding year,
or



(B)
for the preceding year, had Total Compensation from the Company and/or from an
Affiliated Company in excess of $110,000 (indexed at such time and in such
manner as the Secretary of the Treasury may provide), and

was in the top-paid group of Employees (i.e., was among the top twenty percent
(20%) of Employees in compensation) for such preceding year.


The determination of who is a Highly Compensated Employee, including the
determination of the number and identity of Employees in the top-paid group,
will be made in accordance with the provisions of Section 414(q) of the Code and
the regulations thereunder.


A former employee shall be treated as a “Highly Compensated Former Employee” if
such employee was a Highly Compensated Employee when he separated from service
or was a Highly Compensated Employee at any time after attaining age fifty-five
(55).


HOUR OF SERVICE


(a)    Each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for the Employer or any Affiliated Company during the
applicable computation period.


(b)    Each hour for which an Employee is paid, or entitled to payment, by the
Employer or any Affiliated Company on account of a period of time during which
no duties are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including
disability), layoff, jury duty, military duty or leave of absence.
Notwithstanding the
preceding sentence, (1) no more than 501 Hours of Service will be credited under
this paragraph (b) to an Employee on account of any single continuous period
during which the Employee performs no duties (whether or not such period occurs
in a single computation period); (2) an hour for which an Employee is directly
or indirectly paid, or entitled to payment, during a period in which no duties
are performed, will not be credited to the Employee if such payment is made or
due under a plan maintained solely for the purpose of complying with applicable
workmen’s compensation, unemployment compensation or disability insurance laws;
and (3) Hours of Service will not be credited for a payment which solely
reimburses an Employee for medical or medically related expenses incurred by
the Employee. For purposes of this paragraph (b), a payment shall be deemed to
be made by or due from an Employer or an Affiliated Company regardless of
whether such payment is made by or due from the Employer or an Affiliated
Company directly or indirectly through, among others, a trust fund, or insurer,
to which the Employer or an Affiliated Company contributes or pays premiums and
regardless of whether contributions made or due to the trust fund, insurer or
other




10    1106_2011rest_p.docx





--------------------------------------------------------------------------------



entity are for the benefit of particular Employees or are on behalf of a group
of
Employees in the aggregate.


(c)    Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Employer or an Affiliated Company.


(d)    The determination of Hours of Service for reasons other than the
performance of duties, and the crediting of Hours of Service to computation
periods, shall be in accordance with U.S. Department of Labor Regulations
Section 2530.200b-2 (b) and (c). There shall be no duplication of Hours of
Service under any of the foregoing provisions.


(e)    In the case of a salaried Employee who is not paid on an hourly basis,
Hours of Service shall be based on any available records which accurately
reflect the actual number of hours worked by such Employee. If such records do
not exist, such Employee shall be credited with Hours of Service on the basis of
45 hours for each week for which the Employee would be credited with at least
one Hour of Service.


(f)    For purposes of determining whether a Participant has incurred a one-year
Break in Service, a Participant will be credited with Hours of Service for (i) a
leave of absence covered by the Family and Medical Leave Act of 1993, or (ii)
certain periods of absence from work by reason of the Participant’s pregnancy,
the birth of a Participant’s child, the adoption of a Participant’s child, or
caring for a Participant’s child during the period immediately following the
birth or adoption of such child. If the Participant’s normal work hours are
known, such Participant will be credited with the number of hours that normally
would have been credited for such absence. If the Participant’s normal work
hours are not known, such Participant will be credited with eight Hours of
Service for each normal workday during such absence. Not more than 501 Hours of
Service shall be credited for such purposes in the Plan Year in which such
absence commences if the Participant would otherwise incur a Break in Service in
such Plan Year;
otherwise, such Hours of Service shall be credited in the following Plan Year if
such absence continues in such Plan Year.


INDEPENDENT FIDUCIARY


The term Independent Fiduciary shall refer to any entity or individual which is
unrelated to any part of the Plan or Trust and which may be appointed from time
to time by the Board of Directors to act on behalf of the Plan and/or Trust, or
for such other purposes as the Board of Directors may determine to be in the
best interest of the Plan and/or Trust.


INELIGIBLE EMPLOYEE


See Section 3 of the Plan.






11    1106_2011rest_p.docx



--------------------------------------------------------------------------------



LEASED EMPLOYEE


Any person (other than an Employee of the Company) who pursuant to an agreement
between the Company and any other person (“leasing organization”) has performed
services for the Company (or for the Company and related persons determined in
accordance with Section 414(n)(6) of the Code) on a substantially full-time
basis for a period of at least one (1) year, and such services are performed
under primary direction or control by the Company. Contributions or benefits
provided a Leased Employee by the leasing organization which are
attributable to services performed for the Company shall be treated as provided
by the Company.


LIMITATION YEAR


For purposes of the limitations imposed by Section 415 of the Code, the
Limitation Year shall be the Plan Year.


MERGER EFFECTIVE DATE


The effective date on which Center Financial Corporation merges with and into
Nara Bancorp, Inc. and Nara Bank merges with and into Center Bank.


NORMAL RETIREMENT AGE


The date on which a Participant attains age sixty-five (65).


OTHER INVESTMENTS ACCOUNT


The Account of a Participant which is credited with a share of the net income
(or loss) of the Trust and Contributions and Forfeitures in other than Company
Stock and which is debited with payments made to pay for Company Stock.


PARTICIPANT


Any Employee who is participating in this Plan as defined in Section 3 of the
Plan or former Employee for whom an Account is maintained. A Participant ceases
to be a Participant when such Participant’s Account is closed after all amounts
have been distributed or Forfeited (in accordance with Section 13 of the Plan).


PLAN


The Nara Bank Employee Stock Ownership Plan, which includes the Plan and Trust
Agreement. Effective as of the Merger Effective Date, the name of the Plan shall
become BBCN Bank Employee Stock Ownership Plan.


PLAN ADMINISTRATOR


The Company shall serve as the Plan Administrator.


12    1106_2011rest_p.docx



--------------------------------------------------------------------------------



PLAN BENEFIT


The vested amount, as defined in Sections 12 and 13 of the Plan, of a
Participant’s
Accounts.


PLAN YEAR


The twelve (12) month period ending on each Anniversary Date.


QUALIFIED ELECTION PERIOD


The six (6) Plan Year period beginning with the first Plan Year in which the
Participant first became a Qualified Participant. See Section 17(a) of the Plan.


QUALIFIED PARTICIPANT


Any Participant who has attained age fifty-five (55) and has completed ten (10)
years of participation under the Plan. See Section 17(a) of the Plan.


RETIREMENT


Separation from service after attaining Normal Retirement Age or due to
Disability.


SECURITIES ACQUISITION LOAN


A loan, also called an ‘Exempt Loan’, which is used to purchase Employer
Securities as described in Subsection 6(c) of the Plan and is in accordance with
Treasury Regulation § 54.4975-7(b)(1)(ii) and (iii).


STOCK BONUS PLAN


The portion of the Plan, which in accordance with Treasury Regulation §
54.4975-11(a)(5), is designed to qualify as a stock bonus plan and is subject to
the rules pertaining to a stock bonus plan under Section 401(a) of the Code.
This portion of the Plan is not intended to qualify as an Employee Stock
Ownership Plan.


SUSPENSE ACCOUNT


The Suspense Account maintained by the Trust to which shall be credited all
shares of Employer Securities purchased with the proceeds of a Securities
Acquisition Loan.


TOTAL COMPENSATION


For purposes of Section 415 of the Code, the definition of Covered Compensation
in Section 2 of this Plan, and the Top Heavy provisions in Section 21 of this
Plan,


13    1106_2011rest_p.docx



--------------------------------------------------------------------------------



(a)    The term “Total Compensation” includes:


(1)    The Employee’s wages, salaries, fees for professional services, and other
amounts received (without regard to whether or not an amount is paid in cash)
for personal services actually rendered in the course of employment with the
Employer maintaining the Plan to the extent that the amounts are includable in
gross income (including, but not limited to, commissions paid salesmen,
compensation for services on the basis of a percentage of profits, commissions
on insurance premiums, tips, bonuses, fringe benefits, and reimbursements or
other expense allowances under a nonaccountable plan (as described in Section
1.62-
2(c) of the regulations under Section 62 of the Code).


Total Compensation also includes Code Section 132(f) elective reductions,
elective deferrals to Section 401(k) plans and similar arrangements (for
example, Employer contributions under a salary reduction arrangement to purchase
a Code Section 403(b) annuity), elective contributions to Code Section 457
nonqualified deferred compensation plans and salary reductions made to a
cafeteria plan.


Notwithstanding the foregoing, for Limitation Years beginning on or after July
1,
2007, the term Total Compensation also includes “Post-Separation Pay” paid by
the Employer on behalf of the Employee during the “Post-Separation Payment
Period”, as such terms are defined herein. Post-Separation Pay includes (i)
payment for regular services during the Employee’s regular working hours, or
compensation for services outside the Employee’s regular working hours (such as
overtime or shift differential), commissions, bonuses, or other similar payments
which would have been paid to the Employee prior to a severance from employment
if the Employee had continued in employment with the Employer; (ii) payment for
unused accrued bona fide sick, vacation, or other leave, but only if the
Employee would have been able to use the leave if employment had continued; and
(iii) amounts received by an Employee pursuant to a nonqualified unfunded
deferred compensation plan, but only if the payment would have been paid to the
Employee at the same time if the Employee had continued in employment with the
Employer and only to the extent that the payment is includible in the Employee’s
gross income. The Post-Separation Payment Period
is defined as the period not exceeding the later of 2½ months after severance
from employment with the Employer maintaining the Plan or the end of the
Limitation Year that includes the date of severance from employment with the
Employer maintaining the Plan.


(2)    In the case of an Employee who is an employee within the meaning of
Section 401(c)(1) of the Code and the regulations thereunder, the Employee’s
earned income (as described in Section 401(c)(2) of the Code and the regulations
thereunder).


(3)    Amounts described in Sections 104(a)(3), 105(a) and 105(h) of the Code,
but only to the extent that these amounts are includable in the gross income of
the Employee.


14    1106_2011rest_p.docx



--------------------------------------------------------------------------------



(4)    Amounts paid or reimbursed by the Employer for moving expenses incurred
by an Employee, but only to the extent that at the time of the payment it is
reasonable to believe that these amounts are not deductible by the Employee
under Section 217 of the Code.


(5) The value of a nonqualified stock option granted to an Employee by the
Employer, but only to the extent that the value of the option is includable in
the gross income of the Employee for the taxable year in which granted.


(6)    The amount includable in the gross income of an Employee upon making the
election described in Section 83(b) of the Code.


(7)    For all Limitation Years beginning on or after July 1, 2007, foreign
compensation paid to an individual is includible as Total Compensation
regardless of the fact that those amounts are not includible in the individual’s
gross income
on account of the location of the services. The determination of whether an
amount is treated as Total Compensation is made without regard to the exclusions
from gross income under IRC Sections 872, 893, 894, 911, 931, and 933.


(8)    For all Limitation Years beginning on or after July 1, 2007, amounts that
are includible in the gross income of an Employee under the rules of section
409A or section 457(f)(1)(A) or because the amounts are constructively received
by the Employee.


(b)    The term “Total Compensation” does not include items such as:


(1)    Employer contributions made on behalf of an Employee to a simplified
employee pension plan described in Code Section 408(k) which are not considered
as compensation for the taxable year in which contributed. Additionally, any
distributions from a plan of deferred compensation are not considered as
compensation for Section 415 purposes, regardless of whether such amounts are
includable in the gross income of the Employee when distributed. However, any
amounts received by an Employee pursuant to an unfunded nonqualified plan may be
considered as compensation for Code Section 415 purposes in the year such
amounts are includable in the gross income of the Employee.


(2)    Amounts realized from the exercise of a nonqualified stock option, or
when restricted stock (or property) held by an Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture (under
Section 83 of the Code).


(3)    Amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option.


(4)    Other amounts which receive special tax benefits, such as premiums for
group term life insurance (but only to the extent that the premiums are not
includable in the gross income of the Employee), or contributions made by an
15    1106_2011rest_p.docx



--------------------------------------------------------------------------------



Employer (not under a salary deferral agreement) towards the purchase of an
annuity contract described in Section 403(b) of the Code (only if the
contributions are excludable from the gross income of the Employee).


(5)    Other items of remuneration that are similar to any of the items listed
in paragraphs (b)(1) through (b)(4) of this section.


(6)    For all Limitation Years beginning on or after July 1, 2007, restorative
payments are not counted as Annual Additions in any Limitation Year. Restorative
payments are payments made to restore plan losses resulting from a fiduciary
breach where there is a reasonable risk of liability for breach of fiduciary
duty under Title I of ERISA (other than a failure to timely remit participant
contributions), as well as a reasonable risk of liability for breach of
fiduciary duty under other applicable federal or state law. Restorative payments
do not include payments to make up for market fluctuations, payments to cover
early termination or redemption fees in the case of a change in investment
funds, or other payments not made on account of a reasonable risk of liability
for breach of fiduciary duty.


TRUST


The Trust created by the Trust Agreement entered into between the Company and
the Trustee.


TRUST AGREEMENT


The agreement between the Company and the Trustee or any successor Trustee
establishing the Trust and specifying the duties of the Trustee.


TRUSTEE


The Trustee (or Trustees) designated by the Company’s Board of Directors (and
any successor Trustee). The Board of Directors may provide that any person or
group of persons may serve in more than one fiduciary capacity with respect to
the Plan (including service as both Trustee and Committee member).


VALUATION DATE


The Anniversary Date coinciding with or immediately preceding the date of actual
distribution of Plan Benefits. For purposes of the top heavy provisions of this
Plan, the Valuation Date is the most recent Anniversary Date within a twelve
(12)-month period ending on a Determination Date (as defined in Section 21) of
the Plan.


YEAR OF SERVICE


For purposes of vesting under Section 13 of the Plan, all Plan Years beginning
on or after the Effective Date during which an Employee has completed 1,000 or
16    1106_2011rest_p.docx





--------------------------------------------------------------------------------



more Hours of Service, including any Plan Year during which such Employee has
completed 1,000 or more Hours of Service but has not yet become eligible to
participate in the Plan. Notwithstanding the foregoing, service credit with
respect to qualified military service will be provided in accordance with
Section 414(u) of the Code. See also, Section 12(b) of the Plan.


For purposes of eligibility, a twelve (12) month period beginning on an
Employee’s Employment Commencement Date during which an Employee is credited
with not less than 1,000 Hours of Service.


Years of Service also include, for purposes of vesting, all Years of Service
recognized under this Employee Stock Ownership Plan prior to this amendment and
restatement.


Effective as of January 1, 2012, those individuals who were employed with Center
Bank shall become eligible to participate in the Plan (as described in Section 3
of the Plan), and shall be credited, for purposes of vesting under Section
13 and eligibility under Section 3, with all years of service with Center Bank.




















































































17    1106_2011rest_p.docx





--------------------------------------------------------------------------------



Section 3.    ELIGIBILITY.


Each Employee shall become eligible to participate in the Plan retroactively to
the first day of the Plan Year during which the Employee has completed a Year of
Service, measured during the Eligibility Computation Period.
All Employees who were eligible to participate in the Company’s Employee Stock
Ownership Plan on the Effective Date of this restated Plan are automatically
eligible to participate in the restated Plan.
Upon the Employee so becoming eligible, participation in the Plan shall be based
on the total Covered Compensation paid to the Employee for the entire Plan Year
during which the Employee becomes eligible to participate.
Effective as of the Merger Effective Date, employees of Nara Bank shall become
employees of Center Bank, who will change its name to BBCN Bank, and such
employees shall continue to be eligible to participate in the Plan. Employees
who were employed by Center Bank immediately prior to the Merger Effective Date,
will become eligible to participate in the Plan, effective as of January 1,
2012.
The following Employees shall not be eligible to participate in the Plan, and
shall be


known as “Ineligible Employees”:


•
An Employee whose terms of employment with the Employer are covered by a
collective bargaining agreement shall not be eligible to participate in the Plan
unless the terms of such collective bargaining agreement specifically provide
for participation in this Plan;

•    An Employee who is a Leased Employee; and


•
An Employee who is a nonresident alien who does not receive any earned income
(as defined in Code § 911(d)(2)) from the Employer which constitutes United
States source income (as defined in Code § 861(a)(3)).

If an Ineligible Employee, who has otherwise met the Plan’s eligibility
requirements as described above, and would otherwise have become eligible to
participate in the Plan, shall go from a classification of an Ineligible
Employee to an eligible Employee, such Employee shall become eligible to
participate in the Plan on the date such Employee becomes an eligible Employee
or, if later, the date the Employee would have otherwise entered the Plan had
the
Employee always been an eligible Employee.






18    1106_2011rest_p.docx



--------------------------------------------------------------------------------



Section 4.    PARTICIPATION IN ALLOCATION OF BENEFITS.


(a)    Participation.


A Participant will share in the allocation of Contributions and Forfeitures only
if the Participant has accumulated 1,000 or more Hours of Service during the
Plan Year. A Participant who accumulates less than 1,000 Hours of Service during
a Plan Year will not share in the allocation of Contributions and Forfeitures
under Section 11 for such Plan Year, and shall become an inactive Participant
for that Plan Year.
A Participant reemployed following a Break in Service shall again resume
participation in the Plan as of the date of reemployment for purposes of
participating in Contributions and Forfeitures, subject to the requirements of
this Subsection 4(a).
(b)    Leave of Absence.


A Participant’s employment is not considered terminated for purposes of the Plan
if the Participant has been on leave of absence with the consent of the Company,
provided that the Participant returns to the employ of the Company within thirty
(30) days after the leave (or within such longer period as may be prescribed by
law). Leave of absence shall mean a leave granted by the Company, in accordance
with rules uniformly applied to all Participants, for reasons of health or
public service or for reasons determined by the Company to be in its best
interests. Solely for purposes of preventing a Break in Service, a Participant
on such leave of absence shall be credited with eight (8) Hours of Service for
each business day of the leave. A Participant who does not return to the employ
of the Company within the prescribed time following the end of the leave of
absence shall be deemed to have terminated employment as of the date when the
leave began, unless such failure to return was the result of death, Disability
or Retirement.
(c)    Omission of Eligible Employee.


If, in any Plan Year, any Employee who should be included as a Participant in
the Plan is erroneously omitted, and discovery of such omission is not made
until after a Contribution by the Employer for the Plan Year has been made, the
Employer shall make a subsequent Contribution with respect to the omitted
Employee in the amount which the
Company would have contributed if he or she had not been omitted. Such
Contribution shall be made regardless of whether or not it is deductible in
whole or in part in any taxable year under
the applicable provisions of the Code.






19    1106_2011rest_p.docx



--------------------------------------------------------------------------------



(d)    Inclusion of Ineligible Employee.


If, in any Plan Year, any Employee who should not have been included as a
Participant in the Plan is erroneously included, and discovery of such incorrect
inclusion is not made until after a Contribution by the Company for the year has
been made, the Company shall not be entitled to recover the Contribution made
with respect to the ineligible Employee regardless of whether a deduction is
allowable with respect to such Contribution. In such event, the amount
contributed with respect to the ineligible Employee shall constitute a
Forfeiture for the Plan Year in which the discovery is made.
(e)    Uniformed Services Participants.


Notwithstanding the foregoing, participation in the allocation of Contributions
and Forfeitures with respect to a Participant’s qualified military service will
be provided in accordance with Section 414(u) of the Code. See also, Section
12(b) of the Plan.
(f)    Suspended Participation.


A Participant who ceases to be an eligible Employee as described in Section 3 of
the Plan, shall become a suspended Participant. During the period of suspension,
no amounts shall be credited to the Participant’s Accounts which are based on
the Participant’s Covered Compensation from and after the date of suspension.
However, amounts previously credited to a
Participant’s Accounts shall continue to vest in accordance with the provisions
of this Plan.




























































20    1106_2011rest_p.docx





--------------------------------------------------------------------------------



Section 5.    CONTRIBUTIONS.


(a)    Amount of Contribution.


Contributions shall be made to the Trust in such amounts as may be determined by
the Company’s Board of Directors, provided that such Contributions shall not
exceed the maximum amounts deductible under Section 404(a)(3) and Section
404(a)(9) of the Code. Notwithstanding the foregoing, Contributions may not be
made in amounts which would permit the limitation described in Section 11(b) of
the Plan to be exceeded.
(b)    Time for Making Contribution.


Contributions for each year, as determined by the Company’s Board of Directors,
shall be paid to the Trust not later than the due date for filing the Company’s
federal income tax return for that year, including extensions of such date.
(c)    Form of Contribution.


Contributions may be paid in cash or shares of Company Stock as the Company’s


Board of Directors may from time to time determine in their discretion. Shares
of Company


Stock will be valued at their then fair market value.








































































21    1106_2011rest_p.docx





--------------------------------------------------------------------------------



Section 6.    INVESTMENT OF TRUST ASSETS.


(a)    Authorized Investments.


The Trustee shall apply cash Contributions received by the Trust to 1) pay any
outstanding obligations of the Trust under a Securities Acquisition Loan
incurred for the purchase of Employer Securities, or 2) purchase shares of
Company Stock from current shareholders, treasury shares, or newly issued shares
from the Company. To the extent that cash Contributions to the Trust are in
excess of amounts needed to pay outstanding obligations of the Trust under an
existing Securities Acquisition Loan, pursuant to the terms of the Trust
Agreement, the Trustee shall invest funds under the Plan in other investments as
the Trustee deems prudent for the Trust, or such funds may be held in
non-interest-bearing bank accounts as necessary on a temporary basis.
(b)    Investment Duties.


All investments will be made by the Trustee in accordance with the provisions of
the Trust. All purchases of Company Stock shall be made at no more than fair
market value, as determined by the Trustee. In the case of a purchase from a
disqualified person (as defined in Code Section 4975(e)), all purchases of
Company Stock shall be made at prices which do not exceed the fair market value
of such shares as of the date of the transaction.
(c)    Plan Loans.


(1)    The Trustee may, as directed by the Company, incur Plan loans from time
to time to carry out the purposes of the Trust, provided that the loan is a
Securities Acquisition Loan, and the terms of the loan must comply with the
following requirements: Any such loan shall be for a specified term, shall bear
a reasonable rate of interest, and shall provide that the only assets of the
Plan that may be given as collateral on such loan are qualifying Employer
Securities of two classes: those acquired with the proceeds of the loan and
those that were used as collateral on a prior Securities Acquisition Loan repaid
with the proceeds of the current
Securities Acquisition Loan. Any such loan shall be primarily for the benefit of
Plan Participants and their Beneficiaries. Any Securities Acquisition Loan made
pursuant to this Subsection 6(c)
of the Plan, shall provide that at the time the loan is made, the interest rate
for the loan and the price of the Employer Securities to be acquired with the
loan proceeds should not be such that
Plan assets might be drained off. Payments made with respect to a Securities
Acquisition Loan










22    1106_2011rest_p.docx



--------------------------------------------------------------------------------



by the Plan during a Plan Year must not exceed an amount equal to the sum of
such contributions and earnings received during or prior to the year less such
payments in prior years.
No person entitled to payment under the Securities Acquisition Loan shall have
any right to assets of the Plan other than: (i) collateral given for such loan,
(ii) Contributions (other than contributions of employer securities) that are
made under a Plan to meet its obligations under such loan, and (iii) earnings
attributable to such collateral and the investment of such Contributions. Any
pledge of Employer Securities must provide for the release of shares so pledged
pursuant to either the ‘General Rule’ or the ‘Special Rule’ set forth in Section
7 of the Plan. Shares of Employer Securities released from the Suspense Account
shall be allocated to Participants’ accounts in shares of stock or other
nonmonetary units. Repayments of principal and interest on any Securities
Acquisition Loan shall be made by the Trustee (as directed by the Committee)
only from Contributions in cash that are made to the Trust to meet its
obligations under such Securities Acquisition Loan, or from any earnings
attributable to the collateral given for such loan and the investment of
Contributions made to the Trust in cash to meet its obligations under the loan.
Such Contributions and earnings shall be accounted for separately in the books
of accounts of the Plan until the Securities Acquisition Loan is repaid. The
proceeds of a Securities Acquisition Loan may be used only to acquire Employer
Securities, to repay such loan or to repay a prior Securities Acquisition Loan.
The Plan may not obligate itself to acquire securities from a particular
security holder at an indefinite
time determined upon the happening of an event such as the death of the holder.
The protections and rights described in Section 16 of the Plan are
nonterminable. Should this Plan cease to be an employee stock ownership plan, or
should the Securities Acquisition Loan be repaid, all Employer Securities will
continue to be subject to the provisions of Section 16 of the Plan. If
securities acquired with the proceeds of a Securities Acquisition Loan available
for distribution consist of more than one class, a Distributee must receive
substantially the same portion of each
such class.


(2)    In the event of default upon a Securities Acquisition Loan, the value of
Plan assets transferred in satisfaction of the loan must not exceed the amount
of default. If the lender is a disqualified person (as defined in Code Section
4975(e)), a loan must provide for a
transfer of Plan assets upon default only upon and to the extent of the failure
of the Plan to meet










23    1106_2011rest_p.docx



--------------------------------------------------------------------------------



the payment schedule of the loan. For purposes of this paragraph, the making of
a guarantee


does not make a person a lender.






























































































































24    1106_2011rest_p.docx





--------------------------------------------------------------------------------



Section 7.    ALLOCATIONS TO ACCOUNTS.


(a)    Individual Accounts.


The Committee shall establish and maintain individual Accounts for each
Participant in the Plan. Individual Accounts shall also be maintained for all
former Participants who still have an interest in the Plan. Except as provided
in Section 17(a) of the Plan, such individual Accounts shall not require a
segregation of the Trust assets and no Participant, former Participant or
Beneficiary shall acquire any right to or interest in any specific asset of the
Trust as a result of the allocation provided for in the Plan.
(b)    Company Stock Account.


(1)    The Company Stock Account of each Participant will be credited as of each
Anniversary Date with the Participant’s allocated share of Company Stock
(including fractional shares) purchased and paid for by the Trust or contributed
in kind by the Company, with Forfeitures of Company Stock and with stock
dividends on Company Stock held in the Participant’s Company Stock Account.
Employer Securities acquired by the Trust with the proceeds of a Securities
Acquisition Loan shall be credited to a Suspense Account. For each Plan Year
during the duration of the loan, the number of shares of Employer Securities to
be released from said Suspense Account and allocated to the Company Stock
Accounts of Participants shall be determined pursuant to either the “General
Rule” or the “Special Rule” described below as selected by the Committee for
each Securities Acquisition Loan. Once the Committee has selected either the
General Rule or the Special Rule, that Rule shall be used exclusively for the
allocation of shares of Employer Securities purchased with the proceeds of a
particular Securities
Acquisition Loan.


(A)    General Rule: For each Plan Year during the duration of the loan, the
Committee shall withdraw from the Suspense Account a number of shares of
Employer Securities equal to the total number of such shares held in the
Suspense Account immediately prior to the withdrawal multiplied by a fraction:
(i)    The numerator of which is the amount of principal and interest paid for
the Plan Year; and
(ii)    The denominator of which is the sum of the numerator plus


the principal and interest to be paid for all future years.






25    1106_2011rest_p.docx



--------------------------------------------------------------------------------



(B)    Special Rule:


(i)    For each Plan Year, the Committee shall withdraw from the Suspense
Account a number of shares of Employer Securities equal to the total number of
such shares held in the Suspense Account immediately prior to the withdrawal
multiplied by a
fraction:








paid for the Plan Year; and
 

(aa)    The numerator of which is the amount of principal






(bb)    The denominator of which is the sum of the





numerator plus the principal to be paid for all future Plan Years.


(ii)    The Committee may select the Special Rule only if:


(aa)    The Securities Acquisition Loan provides for annual payments of
principal and interest at a cumulative rate which is not less rapid at any time
than level annual payments of such amounts for ten (10) years;
(bb)    The interest included in any payment is disregarded only to the extent
that it would be determined to be interest under standard loan amortization
tables; and


(cc) By reason of a renewal, extension or refinancing, the sum of the expired
duration of the original loan, any renewal period, any extension period and the
duration of any new loan does not exceed 10 years.
(C)    In determining the number of shares to be released for any Plan


Year under either the General Rule or the Special Rule:


(i) The number of future years under the Loan must be definitely ascertainable
and must be determined without taking into account any possible extensions or
renewal periods;
(ii)    If the Loan provides for a variable interest rate, the interest to be
paid for all future Plan Years must be computed by using the interest rate
applicable as of the end of the Plan Year for which the determination is being
made; and



--------------------------------------------------------------------------------



(iii)    If the Employer Securities allocated to the Suspense Account includes
more than one class of shares, the number of shares of each class to be
withdrawn for a Plan Year from the Suspense Account must be determined by
applying the
applicable fraction provided for above to each such class.






26    1106_2011rest_p.docx





--------------------------------------------------------------------------------



(2) Allocations of Company Stock shall be reflected separately for each class of
such stock, and the Committee shall maintain adequate records of the aggregate
cost basis of Company Stock allocated to each Participant’s Company Stock
Account.
(c)    Other Investments Account.


The Other Investments Account of each Participant will be credited with all
cash, Contributions and Forfeitures, and will be credited (or debited) as of
each Anniversary Date with the Participant’s share of the net income (or loss)
of the Trust, and with cash dividends on Company Stock (not distributed to
Participants) nor used to make payments on a Securities Acquisition Loan. The
Other Investments Account of each Participant will be credited (or debited) as
of each Anniversary Date with the Participant’s share of the unrealized
appreciation (or depreciation) in the value of Trust assets other than Company
Stock. It will be debited for any payments for purchases of Company Stock or for
repayment of debt (including principal and
interest) incurred for the purchase of Employer Securities.
















































































27    1106_2011rest_p.docx





--------------------------------------------------------------------------------



Section 8.    EXPENSES OF THE PLAN AND TRUST.


The Trust shall pay normal brokerage charges that are included in the cost of
securities purchased or charged to proceeds in the case of sales. The Company
shall pay all costs and expenses in connection with the design, establishment,
or termination of the Plan. The Trust shall pay all costs and expenses of
administering the Plan and Trust (as more fully set forth in the
Trust Agreement), unless the Company pays such costs and expenses.












































































































28    1106_2011rest_p.docx





--------------------------------------------------------------------------------



Section 9.    VOTING COMPANY STOCK.


All Company Stock held by the Trust shall be voted by the Trustee. For so long
as the


Company has a “registration-type class of securities”, as such phrase is defined
at Section


409(e)(4) of the Code, each Participant shall be entitled to direct the Trustee
as to the voting of any Company Stock credited to such Participant’s Company
Stock Account with respect to any issue on which the Company shareholders
holding like securities are entitled to vote (as more fully set forth in the
Trust Agreement). The Trustee shall vote in its sole discretion any unallocated
shares held by the Trust as well as any allocated shares for which a Participant
has
failed to give timely voting direction.
































































































29    1106_2011rest_p.docx





--------------------------------------------------------------------------------



Section 10.    DISCLOSURE TO PARTICIPANTS.


(a)    Summary Plan Description.


The Committee shall furnish each Participant (and each Beneficiary receiving
benefits under the Plan) with a summary plan description in such form and at
such times as required by Sections 102(a)(1) and 104(b)(1) of ERISA and the
Department of Labor Regulations thereunder. Such summary plan description shall
be updated from time to time as required under ERISA and the Department of Labor
regulations thereunder.
(b)    Summary Annual Report.


The Committee shall furnish each Participant (and each Beneficiary receiving
benefits under the Plan) with a summary annual report of the Plan in such form
and at such times as required by Section 104(b)(3) of ERISA and the Department
of Labor Regulations thereunder.
(c)    Annual Statement.


As soon as possible after each Anniversary Date, Participants will receive a
written statement of their Accounts showing as of that Anniversary Date:
(1)    The balance in each of their Accounts as of the preceding Anniversary
Date.
(2)    The amount of Contributions and Forfeitures allocated to their Accounts
for the year.


(3)    The adjustments to their Accounts to reflect their share of dividends and
the income and expenses of the Trust for the year.


(4)    The new balances in each of their Accounts, including the number of
shares of Company Stock.


(5)    The vested percentage of their Plan Benefit.


Upon the discovery of any error or miscalculation in an Account, the Committee
shall correct the same insofar as, in the Committee’s discretion, correction is
feasible. Statements to Participants are for reporting purposes only, and no
allocation, valuation or statement shall, by itself, vest any right or title in
any part of the Trust fund.


(d)    Notice of Rollover Treatment.


The Committee shall, when making any distribution which qualifies as a
qualifying rollover distribution under Section 402(c) or Section 401(a)(31) of
the Code, provide
a written notice to the recipient which explains the provisions of Sections
402(c) and 401(a)(31)


30    1106_2011rest_p.docx





--------------------------------------------------------------------------------



under which such distribution will not be subject to current tax if transferred
to an Eligible


Retirement Plan. In the case of a distribution under Section 402(c), such notice
shall be given


not less than thirty (30) days nor more than one hundred eighty (180) days
before the distribution date. If the distribution is one to which Sections
401(a)(11) and 417 of the Internal Revenue Code do not apply, such distribution
may commence less than thirty (30) days after the notice required under Section
1.411(a)11(c) of the Income Tax Regulations is given, provided that:
(1)    the Committee clearly informs the Participant that the Participant has a
right to a period of at least thirty (30) days after receiving the notice to
consider the decision of whether or not to elect a distribution (and, if
applicable, a particular distribution option), and
(2)    the Participant, after receiving the notice, affirmatively elects a


distribution.


(e)    Additional Disclosure.


The Committee shall make available for examination by any Participant (or
Beneficiary) copies of the summary plan description, the Plan, the Trust
Agreement and the latest annual report of the Plan filed with the Department of
Labor. Upon written request of any Participant (or Beneficiary), the Committee
shall furnish copies of such documents and may make a reasonable charge to cover
the cost of furnishing such copies, as provided in regulations
of the Department of Labor.




























































31    1106_2011rest_p.docx





--------------------------------------------------------------------------------



Section 11.    ALLOCATION OF CONTRIBUTIONS AND FORFEITURES.


(a)    Allocation of Contributions and Forfeitures.


The allocation will be made as follows: (1)    Contributions.
Contributions will be allocated as of each Anniversary Date among the Accounts
of Participants who meet the requirements of Section 4 of the Plan, in the
proportion that each such Participant’s Covered Compensation bears to the total
Covered Compensation of all such Participants for that year. Shares of Employer
Securities released from the Suspense Account (as provided in Section 7(b) of
the Plan) by reason of the payment of interest and principal on a Securities
Acquisition Loan shall be allocated as of each Anniversary Date among the
Accounts of Participants in the Plan who meet the requirements of Section 4 of
the Plan, in the proportion that each such Participant’s Covered Compensation
bears to the total Covered Compensation of all such Participants for that year.
(2)    Forfeitures.


Forfeitures shall be allocated in the same manner as Contributions are
allocated.


(3)    Net Income (or Loss) of the Trust.


The net income (or loss) of the Trust will be determined annually as of
each Anniversary Date. Any stock dividends on shares of Company Stock held by
the Trust shall be allocated to each Participant’s Company Stock Account in the
ratio in which the cumulative number of shares allocated to the Participant’s
Company Stock Account as of the preceding Anniversary Date bears to the total
cumulative number of shares of Company Stock allocated to the Company Stock
Accounts of all Participants as of that date.
Trust income attributable to any cash dividends paid on allocated shares of
Company Stock and not used to make payments on a Securities Acquisition Loan
shall be allocated to each Participant’s Other Investments Account in the ratio
in which the cumulative number of shares allocated to the Participant’s Company
Stock Account as of the preceding Anniversary Date bears to the total cumulative
number of shares of Company Stock allocated to the Company Stock Accounts of all
Participants as of that date. Trust income attributable to allocated shares of
Company Stock and used to make payments on a Securities Acquisition
Loan, shall release shares of Employer Securities from the Suspense Account.
Such shares shall






32    1106_2011rest_p.docx



--------------------------------------------------------------------------------



be allocated to each Participant’s Company Stock Account in the ratio in which
the cumulative number of shares allocated to the Participant’s Company Stock
Account as of the preceding Anniversary Date bears to the total cumulative
number of shares of Company Stock allocated to the Company Stock Accounts of all
Participants as of that date. However, in the case of cash dividends on
allocated shares, Employer Securities in an amount equal to such cash dividends
will be allocated to such Participants for the year in which such cash dividends
would otherwise have been allocated to such Participants. Trust income
attributable to any cash dividends paid on
unallocated shares of Company Stock and not used to make payments on a
Securities Acquisition Loan, shall be allocated to each Participant’s Other
Investments Account in accordance with Subsection 11(a)(1) of the Plan. Trust
income attributable to cash dividends paid on unallocated shares of Company
Stock and used to make payments on a Securities Acquisition Loan, shall release
shares of Employer Securities which shall be allocated to Participant’s Company
Stock Account in accordance with Subsection 11(a)(1) of the Plan.
Trust income attributable to any gain from the sale of unallocated shares of
Employer Securities shall be allocated to each Participant’s Other Investments
Account in the proportion that each such Participant’s Covered Compensation for
the Plan Year bears to the total Covered Compensation of all such Participants
for that Plan Year. All other net income (or loss) will be allocated to each
Participant’s Other Investments Account in the ratio in which the
balance of the Participant’s Other Investments Account on the preceding
Anniversary Date bears to the sum of the balances of the Other Investments
Accounts of all Participants on that date. For this purpose, Account balances
shall be reduced by amounts distributed to Participants during the
Plan Year.


The net income (or loss) includes the increases (or decreases) in the fair
market value of assets of the Trust, interest, dividends, other income and
expenses attributable to assets in the Other Investments Accounts since the
preceding Anniversary Date. Net income (or loss) does not include the interest
paid under any installment contract for the purchase of Company Stock by the
Trust or on any loan obtained by the Trust to purchase Company Stock.
Notwithstanding the foregoing, no income (or loss) shall be allocated to a
Participant’s Account
for the Plan Year in which the Participant receives final distribution of the
Plan Benefit.














33    1106_2011rest_p.docx





--------------------------------------------------------------------------------



(b)    Allocation Limitations.


(1)    Except to the extent permitted under Section 414(v) of the Code, if
applicable, the Annual Addition that may be contributed or allocated to a
Participant’s Account under the Plan for any Limitation Year shall not exceed
the lesser of:
(i)    $49,000, as adjusted for increases in the cost-of-living under


Section 415(d) of the Code, or


(ii)    100 percent of the Participant’s Total Compensation for the


Limitation Year.


The compensation limit referred to in (ii) shall not apply to any


Contribution for medical benefits after separation from service (within the
meaning of Section


401(h) or Section 419(A)(f)(2) of the Code) which is otherwise treated as an
Annual Addition.


A Participant’s allocable share of Contributions applied to the payment of
interest on a Securities Acquisition Loan and Forfeitures of Employer Securities
purchased with the proceeds of a Securities Acquisition Loan shall not be
included as an Annual Addition (in accordance with Code Section 415(c)(6)),
provided that no more than one-third (⅓) of the Contribution for that year is
allocated to the Accounts of Highly Compensated Employees.
The Annual Additions under Section 11(b) with respect to Employer Securities
released from the Suspense Account (by reason of Contributions used for payments
on a Securities Acquisition Loan) and allocated to Participants’ Company Stock
Accounts shall be based upon the lesser of (A) the amount of such Contributions,
or (B) the fair market value of such Employer Securities (determined by an
Independent Appraiser) as of the Allocation Date. Annual Additions shall not
include any allocation attributable to proceeds from the sale of Employer
Securities by the Trust or to appreciation (realized or unrealized) in the fair
market value of Company Stock.
(2)    If an Employer is contributing to another defined contribution plan, as
defined in Section 414(i) of the Code, for Employees of the Company or any
Affiliated Company, some or all of whom may be Participants in this Plan, then
any such Participant’s Annual Additions in such other plan shall be aggregated
with the Participant’s Annual Additions derived from this Plan for purposes of
the limitation in Paragraph (1) of this Subsection.
(3)    If the Account balances or the Annual Additions to a Participant’s


Accounts would exceed the limitation described in Paragraphs (1) or (2) of this
Subsection, the






34    1106_2011rest_p.docx



--------------------------------------------------------------------------------



aggregate of the Annual Additions to this Plan shall be reduced until the
applicable limitation is


satisfied.


(4)    If the reduction described above will be made to this Plan, the reduction
shall be treated the same as Forfeitures and shall be allocated in accordance
with Section
11(a)(2) of the Plan to the Accounts of Participants who are not affected by
this limitation.


















































































































35    1106_2011rest_p.docx





--------------------------------------------------------------------------------



Section 12.    DETERMINATION OF PLAN BENEFITS.


(a)    Vesting at Death, Disability or Retirement.


A Participant who, while employed with the Company, dies or attains Normal
Retirement Age or incurs a Disability, will be one hundred percent (100%) vested
in such Participant’s Plan Benefit.
Any amount credited to a Participant’s Accounts in accordance with Section 4 of
the Plan for the Plan Year in which such Participant dies or attains Normal
Retirement Age or incurs a Disability, shall also be nonforfeitable.
(b)    Determination of Plan Benefits in Connection with Qualified Military
Service.


Notwithstanding any provision of this Plan to the contrary, benefits and service
credit with respect to qualified military service (as such term is defined in
Section 414(u) of the Code) will be provided in accordance with Section 414(u)
of the Code, and in accordance with the provisions of this Section 12(b).
Effective as of January 1, 2007, a Participant who dies while performing
qualified military service (as such term is defined in Section 414(u) of the
Code) will be treated as having died while employed by the Company for purposes
of Plan Sections 12 and 13 regarding vesting
and Plan Section 14 regarding distribution of benefits.
































































36    1106_2011rest_p.docx





--------------------------------------------------------------------------------



Section 13.
TERMINATION OF SERVICE PRIOR TO RETIREMENT, AND FORFEITURES

(a)    Vesting Schedule.


Except as provided in Section 12 of the Plan, the vesting of such Participant’s
Plan Benefit will be based upon Years of Service, as defined in Section 2 of the
Plan, in accordance with the following vesting schedule:


Years of Service    Percentage of Accounts Vested


Less than Two Years    0
Two Years    20
Three Years    40
Four Years    60
Five Years    80
Six Years    100


The computation of a Participant’s nonforfeitable percentage of the
Participant’s interest in the Plan shall not be reduced as the result of any
direct or indirect amendment to this Plan. For this purpose, the Plan shall be
treated as having been amended if the Plan provides for an automatic change in
vesting due to a change in top heavy status. (See Section 21(e) of the Plan). In
the event that the Plan is amended to change or modify any vesting schedule, a
Participant with at least three (3) Years of Service as of the expiration date
of the election period may elect to have such Participant’s nonforfeitable
percentage computed under the Plan without regard to such amendment. If a
Participant fails to make such election, then such Participant shall be subject
to the new vesting schedule. The Participant’s election period shall commence on
the adoption date of the amendment and shall end sixty (60) days after the
latest of:
(1)    the adoption date of the amendment,


(2)    the effective date of the amendment, or


(3)    the date the Participant receives written notice of the amendment from
the


Employer or Committee.


Notwithstanding the foregoing, pursuant to applicable Treasury Regulations, no
election need be provided for any Participant whose nonforfeitable percentage
under the Plan, as amended, at any time cannot be less than such percentage
determined without regard to such
amendment.










37    1106_2011rest_p.docx





--------------------------------------------------------------------------------



(b)    Vesting Upon Reemployment.


If a Participant is reemployed by the Company following a Break in Service, such


Participant’s Accounts shall be vested as follows:


(1)    Vesting of Pre-Break in Service Account Balances.


If a Participant has had five (5) consecutive one-year Breaks in Service, Years
of Service after such five-year period will not be taken into account for
purposes of determining a Participant’s vested interest in the Participant’s
prebreak Account balances and new Accounts will be established to record the
Participant’s interest in the Plan for service after such five-year period.
(2)    Vesting of Subsequent Account Balances.


(A)    In the case of a Participant who, at the time of a Break in Service, does
not have any vested right under Paragraph (a) above, Years of Service before
such Break in Service shall not be taken into account unless such Participant
returns to work for the Employer and completes one (1) Year of Service.
Notwithstanding the foregoing, Years of Service before such Break in Service
shall not be taken into account for purposes of determining a Participant’s
vested interest in the Participant’s postbreak Accounts if the number of
consecutive one-year Breaks in Service equals or exceeds five (5) years.
(B)    In the case of a Participant who, at the time of a Break in Service, had
any partial degree of vested interest under Paragraph 13(a) above, upon
reemployment with the Employer, for purposes of determining the Participant’s
vested interest in his or her postbreak Account balances, such Participant shall
be credited with all Years of Service prior to the Break in Service.
(c)    Forfeitures.


Forfeitures shall be charged first against a Participant’s Other Investments
Account, second against Company Stock which was not acquired with the proceeds
of a Securities Acquisition Loan, and third against Company Stock acquired with
a Securities Acquisition Loan. If a portion of a Participant’s Account is to be
forfeited and interests in more than one class of Employer Securities have been
allocated to a Participant’s Account, the Participant shall forfeit the same
percentage of each such class. The disposition of such
Forfeitures shall be as follows:










38    1106_2011rest_p.docx



--------------------------------------------------------------------------------



(1)    If a Participant has incurred five consecutive one-year Breaks in Service
and has not received a “cash-out distribution” (as defined below), the nonvested
balance of the Participant’s Accounts shall be allocated as a Forfeiture as soon
as possible after the close of the Plan Year in which the Participant incurs a
five-year Break in Service.
(2)    If a Participant who is not one hundred percent (100%) vested receives a
distribution of a Plan Benefit, which is not a “cash-out distribution” (as
defined below), prior to the occurrence of a five-year Break in Service, and
such Participant returns to work for the Employer, the portion of the
Participant’s Accounts which was not vested shall be maintained separately (from
any additional contributions to this Plan) until such Participant becomes one
hundred percent (100%) vested. Such Participant’s vested and nonforfeitable
percentage in such separate Accounts upon any subsequent termination of service
shall be equal to:
X – Y     


100% - Y


For purposes of applying this formula, X is the vested percentage at the time of
the subsequent termination, and Y is the vested percentage at the time of the
prior termination. Separate Accounts shall share in the allocation of Trust
income or loss on every Anniversary Date prior to Forfeiture, but such accounts
shall not share in allocation of Trust income or loss on the Anniversary Date on
which they are forfeited.
(3)    If a Participant receives a “cash-out distribution” (as defined below),
such Participant shall incur a Forfeiture immediately upon receipt of the
“cash-out distribution.” The nonvested balance of the Participant’s Accounts
shall be allocated as a Forfeiture as of the Anniversary Date coinciding with or
following the date such Participant incurred a one-year Break in Service or
received the cash-out distribution, whichever is later.
(d)    Cash-Out Distribution.


If a partially vested Participant receives a cash-out distribution, the cash-out
distribution will result in a Forfeiture of the nonvested portion of the
Participant’s Accounts. A “cash-out distribution” is a distribution of the
entire vested portion of a Participant’s Accounts that is made before the
Participant incurs five (5) consecutive one-year Breaks in Service.
If any former Participant shall be reemployed by the Employer before five (5)


consecutive one-year Breaks in Service, and such former Participant had received
a cash-out


distribution prior to reemployment, the forfeited portion of such Participant’s
Accounts shall be






39    1106_2011rest_p.docx





--------------------------------------------------------------------------------



reinstated only if the Participant repays the full amount distributed to such
Participant. Such repayment must be made by the former Participant before the
Participant incurs five (5) consecutive one-year Breaks in Service following the
date of distribution and before the five- year anniversary of his reemployment
date. In the event the former Participant does repay the full amount distributed
to such Participant, the undistributed portion of the Participant’s Accounts
must be restored in full, unadjusted by any gains or losses occurring subsequent
to the Anniversary Date preceding the Participant’s termination. Restoration of
a Participant’s Accounts shall include restoration of all Code Section 411(d)(6)
protected benefits with respect to such restored amounts.
If the Participant repays the amount distributed to such Participant within the
required time period, the Committee shall restore the forfeited portion of the
Participant’s Accounts as of the Anniversary Date coinciding with or following
the repayment. Such amount shall be restored, to the extent necessary, in the
following manner:
(A)    first from current-year Forfeitures;


(B)    second from current-year Trust earnings; and


(C)    third from current-year Contributions.


To the extent the amounts described in clauses (A), (B) and (C) are insufficient
to enable the Committee to make the required restoration, the Employer must
contribute the additional amount necessary to enable the Committee to make the
required restoration.
A terminated Participant who is zero percent (0%) vested shall be deemed to have
received a cash-out distribution as of the day on which the Participant
separates from service
with the Employer. For purposes of applying the restoration provisions of this
Paragraph, the
Committee will treat a zero percent (0%) vested Participant as repaying the
Participant’s cash- out distribution on the first day of reemployment with the
Employer.


































40    1106_2011rest_p.docx





--------------------------------------------------------------------------------



Section 14.    DISTRIBUTION OF PLAN BENEFIT.


(a)    Death, Disability or Retirement.


In the event of a Participant’s separation from service due to death, Disability
or after attaining Normal Retirement Age, subject to Subsection 14(e) of the
Plan, distribution of a Participant’s Plan Benefit shall be made in a lump sum
during the Plan Year following the close of the Plan Year in which such event
occurs.
(b)    Other Termination of Participation.


In the event a Participant’s employment terminates for reasons other than death,
Disability or prior to attaining Normal Retirement Age, subject to Subsection
14(e) of the Plan, the Participant’s vested Plan Benefit will be distributed in
a lump sum as soon as administratively feasible after the close of the Plan Year
in which the Participant’s employment
terminates.


Notwithstanding any of the provisions of this Subsection 14(b), the Plan shall
not be required to distribute any Employer Securities acquired with the proceeds
of a Securities Acquisition Loan until the close of the Plan Year in which such
Securities Acquisition Loan has been repaid in full.
(c)    Death Prior to Completion of Distribution.


If a Participant dies after the distribution of the Plan Benefit has commenced,
the remaining portion of the Plan Benefit shall be distributed (in accordance
with Subsection 15(b) of the Plan) at least as rapidly as under the method being
used at the date of the Participant’s
death.


(d)    Valuation Date.


All Accounts, other than the Company Stock Accounts, shall be valued as of the
appropriate Valuation Date, as defined in Section 2 of the Plan. The Trustee may
carry out other valuations from time to time as necessary. The valuation of the
Company Stock Accounts shall be valued as of a date coinciding with or
immediately preceding the date of actual distribution of such Company Stock
Accounts. Valuation of Company Stock contributed to or purchased by the Plan
shall be determined the responsibility of the Trustee and shall be made pursuant
to the terms
of the Trust Agreement.














41    1106_2011rest_p.docx



--------------------------------------------------------------------------------



(e)    Consent and Notice Requirements.


If the Participant’s nonforfeitable account balance exceeds one thousand dollars
($1,000) at the time of the distribution, any distribution prior to the later of
age sixty-two (62) or the Participant’s Normal Retirement Age may be made only
with the written consent of the Participant. For purposes of this Subsection
14(e), the distribution of a Participant’s nonforfeitable account balance which
does not exceed one thousand dollars ($1,000), which is made without the
Participant’s consent, shall be referred to as an “involuntary distribution.”
For purposes of this Subsection 14(e), the Participant’s nonforfeitable account
balance shall be determined by including that portion of the Participant’s
nonforfeitable account balance, if any, attributable to any rollover
contributions (and earnings allocable thereto) within the meaning of Sections
402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16) of the Code.
The Committee shall provide the Participant with a written notice which explains
the provision of Section 411(a)(11), not less than thirty (30) days nor more
than one hundred eighty (180) days before the distribution date. If the
distribution is one to which Sections
401(a)(11) and 417 of the Internal Revenue Code do not apply, such distribution
may commence less than thirty (30) days after the notice required under Section
1.411(a)-11(c) of the Income Tax Regulations is given, provided that:
(1)    the Committee clearly informs the Participant that the Participant has a
right to a period of at least thirty (30) days after receiving the notice to
consider the decision of whether or not to elect a distribution (and, if
applicable, a particular distribution option), and
(2)    the Participant, after receiving the notice, affirmatively elects a
distribution.
 
Failure of a Participant to consent to an immediate distribution within the
applicable time limit (other than an involuntary distribution, as defined in
this Subsection 14(e)) may be treated by the Employer as an election by the
Participant to defer benefits to the later of age sixty-two (62) or the Normal
Retirement Age of the Participant.


(f)    Required Commencement of Benefit Distribution.


(1) Distribution of a Participant’s Plan Benefit shall commence not later than
sixty (60) days after the Anniversary Date coinciding with or next following the
latest of (1) the Participant’s Retirement, (2) the tenth (10th) anniversary of
the date the Participant became a
Participant, or (3) the Participant’s separation from service.


42    1106_2011rest_p.docx



--------------------------------------------------------------------------------



If the amount of a Participant’s Plan Benefit cannot be determined by the
Committee by the date on which a distribution is to commence, or the Participant
cannot be located, distribution of the Participant’s Plan Benefit shall commence
within sixty (60) days after the date on which the Participant’s Plan Benefit
can be determined or after the date on which the Committee locates the
Participant.
(2)    The distribution of the Plan Benefit of any Participant who attains age
seventy and one-half (70½) in a calendar year shall commence not later than
April 1 of the next calendar year (even if the Participant has not terminated).
Effective for all Plan Years beginning on or after January 1, 1998, except in
the case of a five percent (5%) owner (as defined in
Section 416(i)(1)(B)(i) of the Code), distributions shall commence in accordance
with Subsection 14(f)(2) above. Effective for all Plan Years beginning on or
after January 1, 2012, such distributions to such non-five percent owners shall
commence unless such Participant elects otherwise. In the event a Participant
elects not to receive the distributions, or in the case of a Participant (other
than a five percent (5%) owner) who has begun receiving distributions in
accordance with this Subsection who elects to cease receiving such
distributions, the
distributions shall commence (or recommence) no later than April 1 of the
calendar year following the calendar year in which the Participant separates
from service with the Employer. All distributions made under this Subsection
14(f)(2) shall be determined and made in accordance with the Proposed
Regulations under Section 401(a)(9), including the minimum distribution
incidental benefit requirement of Section 1.401(a)(9)-2 of the Proposed
Regulations.
Notwithstanding the foregoing, effective for purposes of determining required
minimum distributions for calendar years beginning with the 2003 calendar year,
all required minimum distributions shall be determined and made in accordance
with the final regulations under Code Section 401(a)(9), including the
incidental death benefit requirement in Code Section 401(a)(9)(G). Required
minimum distributions will be made in accordance with Treasury Regulations
1.401(a)(9)-1 through 1.401(a)(9)-9. The provisions of this Plan reflecting Code
Section 401(a)(9) shall supersede any distribution options of the Plan to the
extent those other distribution provisions are inconsistent with Code Section
401(a)(9).
Notwithstanding the foregoing, in accordance with the provisions of the


Worker, Retiree and Employer Recovery Act of 2008 (“WRERA”), any required
minimum


distribution made in accordance with this Section 14(f) of the Plan for calendar
year 2009, shall






43    1106_2011rest_p.docx





--------------------------------------------------------------------------------



be referred to for purposes of this Section and Section 14(h) of the Plan as a
“2009 RMD”. Any such 2009 RMD shall be distributed in accordance with this
Section 14(f), unless the Participant (or Beneficiary, if applicable) elects to
waive such 2009 RMD in accordance with WRERA.
(g)    Undistributed Accounts.


Any part of a Participant’s Company Stock Account and Other Investments


Account which is retained in the Trust after the Anniversary Date coinciding
with or


immediately following the date on which the Participant terminates employment
will continue to be treated as a Company Stock Account or as an Other
Investments Account, as the case may be. Thus, the Other Investments Account of
a terminated Participant will be debited and the Participant’s Company Stock
Account will be credited with such Participant’s share of any repurchases of
Company Stock from other terminated Participants. However, except in the case of
reemployment (as provided for in Section 4 of the Plan), none of the
Participant’s Accounts will be credited with any further Contributions or
Forfeitures.
(h)    Optional Direct Transfer of Eligible Rollover Distributions.


A Distributee may elect, at the time and in the manner prescribed by the
Committee, to have any portion of an Eligible Rollover Distribution paid
directly to an Eligible Retirement Plan specified by the Distributee in a Direct
Rollover.
(i)    Lien on Distribution.


Notwithstanding anything to the contrary herein, if, at the time of
distribution, a Participant is indebted to the Trust, or has retained in his or
her possession money or property which properly belongs to the Trust, the Trust
shall have a lien on such distribution pending the resolution of such ownership
rights. The Trustee may exercise such lien either by directing the Company
secretary to withhold any stock transfer of title, or by withholding
distribution of any stock or the value of any stock or other assets, pending
resolution of such ownership rights. Notwithstanding the foregoing, Plan
Benefits under this Plan may not be assigned or alienated
except to the extent allowable under Code Sections 401(a)(13) and 414(p).


























44    1106_2011rest_p.docx





--------------------------------------------------------------------------------



Section 15.    HOW PLAN BENEFIT WILL BE DISTRIBUTED.


(a)    Form of Distribution.


Subject to a Participant’s right to demand distribution of such Participant’s
Company Stock Account and Other Investments Account entirely in the form of
Employer Securities, as determined by the Company, the Trust may distribute such
Participant’s Plan Benefit entirely in cash or entirely in the form of Employer
Securities, or a combination of each. Distributions made in the form of Employer
Securities shall be made in the form of whole shares of Employer Securities and
the value of any fractional shares paid in cash.
The Trustee will make distributions from the Trust in accordance with the
instructions from the Committee.
(b)    Beneficiaries.


(1)    Designation.


Distribution will be made to the Participant if living, and if not, to the
Participant’s Beneficiary. A Participant may designate a Beneficiary upon
becoming a Participant and may change such designation at any time by filing a
written designation with the Committee. However, in order to be a valid
designation, the written designation must be
received by the Committee prior to the death of the Participant. Notwithstanding
anything in this Section 15 to the contrary, if a Participant is married, a
Participant shall not designate anyone other than the Participant’s spouse as
primary Beneficiary of the Participant’s Plan Benefit
unless such spouse consents in writing to such designation, such spouse
acknowledges the effect of such election, and such writing is witnessed by a
Plan representative or notary public and filed with the Committee. In the event
a Participant is married, if such Participant becomes divorced from his or her
spouse, the divorce will negate the former spouse as a Beneficiary, unless the
Participant reaffirms the former spouse as a Beneficiary with a written
designation.
(2)    Absence of Valid Designation.


If, upon the death of a Participant, former Participant or Beneficiary, there is
no valid designation of a Beneficiary on file with the Company or the benefit is
not claimed by any Beneficiary within a reasonable period of time after the
death of the Participant, the benefit shall be paid to the Participant’s
surviving spouse. If the Participant is not married or if the Participant’s
spouse does not survive the Participant, the benefit shall be paid to the
Participant’s
estate.






45    1106_2011rest_p.docx



--------------------------------------------------------------------------------



(c)    Location of Participant or Beneficiary Unknown.


If a Participant (or Beneficiary) who is entitled to a distribution cannot be
located and after the Committee has made reasonable efforts to locate the
Participant, the Committee may choose to forfeit the Participant’s Plan Benefit
and treat such amounts as a Forfeiture in accordance with Section 13 of the Plan
at the time specified below. The Committee cannot forfeit a missing
Participant’s Plan Benefit (or, in the case of a deceased Participant, his or
her Beneficiary) unless each of the methods described below proves ineffective
in locating the missing Participant.
The search methods for the missing Participants shall be as follows:


1)    Use of certified mail.
2)    Check related plan records.
3)    Check with designated Beneficiary.
4)    Use of either Internal Revenue Service (“IRS”) or Social Security
Administration (“SSA”) letter-forwarding service.


If the search methods listed above prove unsuccessful, the Committee may forfeit
the Participant’s Plan Benefit. Such forfeiture will occur as of the close of
the Plan Year in which the Employer has completed all four of the search
methods; provided that the forfeiture will not occur prior to the close of the
60th day after the letter has been submitted under the missing participant
service of the IRS or SSA.
If the Participant or Beneficiary makes a written claim for the forfeited Plan
Benefits subsequent to the forfeiture, the Employer shall cause the Plan Benefit
to be reinstated in the following manner:
(A)    first from current Plan Year Forfeitures;


(B)    second from current Plan Year Trust earnings; and


(C)    third from current Plan Year Contributions.


To the extent the amounts described in clauses (A), (B) and (C) are insufficient
to enable the Committee to make the required restoration, the Employer must
contribute the additional amount necessary to enable the Committee to make the
required restoration.
(d)    Facility of Payment.


When a person entitled to a distribution of benefits under the Plan is under
legal
disability, or, in the Committee’s opinion, is in any way incapacitated so as to
be unable to manage the person’s financial affairs, the Committee may direct the
Trustee to pay the benefits






46    1106_2011rest_p.docx



--------------------------------------------------------------------------------



to such person’s legal representative. Any payment made in accordance with the
preceding


sentence shall be a full and complete discharge of any liability for such
payment under the Plan.






























































































































47    1106_2011rest_p.docx





--------------------------------------------------------------------------------



Section 16.
RIGHTS AND OPTIONS FOR DISTRIBUTED SHARES OF COMPANY STOCK.

(a)    Put Option.


For so long as the Company’s shares are readily tradable on an established
market, the Company shall not be required to provide the Participant or
Beneficiary with an option to put the shares to the Company, in accordance with
Section 409(h) of the Code.
(b)    Right of First Refusal.


For so long as the Company’s shares are readily tradable on an established


market, shares of Company Stock distributed by the Trustee shall not be subject
to a right of first refusal, until such time as such shares are no longer
readily tradable on an established market.
(c)    Other Options.


Except as otherwise provided in this Section 16, no security acquired with the
proceeds of a Securities Acquisition Loan may be subject to a put, call,
buy-sell or similar
arrangement while held by or when distributed from the Plan.












































































48    1106_2011rest_p.docx





--------------------------------------------------------------------------------



Section 17.    SPECIAL PROVISIONS.


(a)    Diversification of Investments.


Within ninety (90) days after the close of each Plan Year in the Qualified
Election Period, each Qualified Participant shall be permitted to direct the
Plan as to the investment of not more than twenty-five percent (25%) of the
shares of Employer Securities allocated to the Participant’s Company Stock
Account (including shares that the Qualified Participant previously elected to
diversify pursuant to this Subsection), less the number of shares previously
diversified pursuant to such Participant’s election under this Subsection. In
the case of the sixth (6th) year
of the Qualified Election Period, the preceding sentence shall be applied by
substituting “fifty percent (50%)” for “twenty-five percent (25%).” The
Participant’s direction shall be completed no later than ninety (90) days after
the close of the ninety (90) day election period.
The Committee shall offer at least three investment options (not inconsistent
with regulations prescribed by the Internal Revenue Service) to each Participant
who makes an election under this Subsection.
In lieu of offering such investment options, the Committee may direct that all
amounts subject to Participant elections under this Subsection be distributed to
Qualified Participants. All such distributions shall be distributed within
ninety (90) days after the close of the ninety (90) day election period.
Distributions shall be made in accordance with Section 15(a)
of the Plan.


In lieu of receiving a distribution under this Subsection, a Qualified
Participant may direct the Plan to transfer the distribution to another
qualified plan of the Company which accepts such transfers, provided that such
plan permits employee-directed investments and does not invest in Employer
Securities to a substantial degree. Such transfer shall be made within ninety
(90) days after the close of the ninety (90) day election period.
(b)    Cash Dividends.


Cash dividends, if any, on shares of Company Stock allocated to Participants’
Accounts may be accumulated in the Trust or may be paid to Participants
currently as determined in the sole discretion of the Committee, exercised in a
uniform and nondiscriminatory manner. It is intended that the Company shall be
allowed a deduction with
respect to any dividends paid on allocated shares of Company Stock of any class
held by the Plan


on the record date to the extent such dividends are paid in cash directly to the
Participants, or






49    1106_2011rest_p.docx



--------------------------------------------------------------------------------



their Beneficiaries, or are paid to the Plan and are distributed from the Plan
to the Participants or their Beneficiaries not later than ninety (90) days after
the close of the Plan Year in which paid; provided, however, that the Company
shall not be required to pay or distribute any dividends with respect to the
nonvested portion of the Company Stock Account of a Participant who has
terminated employment prior to the date such dividends are paid directly to
Participants, or are distributed from the Plan to the Participants. It is also
intended that the Company shall be allowed a deduction for any dividends used to
make payments on a Securities Acquisition Loan the proceeds of which were used
to acquire the Employer Securities (whether or not allocated) with respect to
which the dividend is paid, provided that in the case of dividends paid on
allocated shares, Employer Securities in an amount equal to such dividends are
allocated to such Participants for the year in which such dividends would
otherwise have been allocated to such Participants. The Company shall be allowed
a deduction for dividends paid only in the taxable year of the Company in which
the dividend is either paid to a Participant or Beneficiary or held
to make payments on a Securities Acquisition Loan.












































































50    1106_2011rest_p.docx





--------------------------------------------------------------------------------



Section 18.    ADMINISTRATION.


(a)    Named Fiduciaries for Administration of Plan and for Investment and
Control of


Plan Assets.


(1)    Board of Directors.


The Board of Directors shall have the following duties and responsibilities in
connection with the administration of the Plan:
(A)    Making decisions with respect to amending or terminating the
Plan.


(B)    Making decisions with respect to the selection, retention or
removal of the Trustee and the Committee.


(C)    Periodically reviewing the performance of the Trustee, the members of the
Committee, persons to whom duties have been allocated or delegated and any
advisers appointed pursuant to paragraph (f)(1) below.
(D)    Determining the form and amount of Contributions.


The Board of Directors may by written resolution allocate its duties and
responsibilities to one or more of its members or delegate such duties and
responsibilities to any other persons; provided, however, that any such
allocation or delegation shall be terminable upon such notice as the Board of
Directors deems reasonable and prudent under the circumstances.
(2)    Committee.


(A)    General.


The Company shall administer the Plan and is designated as the “Plan
Administrator” within the meaning of Section 3(16) of ERISA and Section 414(g)
of the Code. The Committee and the Company shall each be a “named fiduciary”
within the meaning
of Section 402 of ERISA, but each party’s role as a named fiduciary shall be
limited solely to the exercise of its own authority and discretion, as defined
under this Plan, to control and manage the operation and administration of this
Plan. A named fiduciary may designate other persons who are not named
fiduciaries to carry out its fiduciary duties hereunder, and any such person
shall become a fiduciary under the Plan with respect to such delegated
responsibilities. The members of the Committee shall be appointed by the Board
of Directors and shall serve, without compensation, until such time as they
resign, die or become incapable of exercising their duties
or are removed by the Board of Directors. All members of the Committee are
designated as






51    1106_2011rest_p.docx





--------------------------------------------------------------------------------



agents of the Plan for purposes of service of legal process. Any member may
resign at any time by submitting an appropriate written instrument to the
Company, and while any vacancy exists, the remaining members of the Committee
may perform any act which the Committee is authorized to perform. All decisions
required to be made by the Committee involving the interpretation, application
and administration of the Plan shall be resolved by action of the Committee
either at a meeting or in writing without a meeting.
(B)    Duties and Responsibilities.


The Committee shall have the following duties and responsibilities in connection
with the administration of the Plan:
(i)    Interpreting and construing the terms of the Plan and Trust


Agreement.

(ii)    Establishing and implementing a funding policy as
described in Paragraph (c) below.


(iii)    Determining the eligibility of Employees for participation
in the Plan.
 
(iv)    Determining the eligibility of Employees for benefits
provided by the Plan including such duties and responsibilities as are necessary
and appropriate


under the Plan’s claims procedures.


(v)    Making recommendations to the Board of Directors with respect to
amendment or termination of the Plan, including recommendations with respect to
contributions under the Plan.


(vi)    Communicating with Participants and other persons. The Committee may
establish rules and regulations and may take any
other necessary or proper action to carry out its duties and responsibilities.
Notwithstanding the foregoing provisions, the Trustee shall have the primary
responsibility for the withholding of income taxes from Plan distributions, for
the payment of withheld income taxes on Plan distributions to the Internal
Revenue Service, and for notification to Participants of their right to elect
not to have income tax withheld from Plan distributions. Compliance with record
keeping and reporting requirements of ERISA shall be the primary responsibility
of the Company.
The Committee shall have full discretion to construe and interpret the


terms and provisions of this Plan, which interpretation or construction shall be
final and binding






52    1106_2011rest_p.docx





--------------------------------------------------------------------------------



on all parties including, but not limited to, the Company and any Participant or
Beneficiary, except as otherwise provided by law. The Committee shall administer
such terms and provisions in a uniform and nondiscriminatory manner and in full
accordance with any and all laws applicable to the Plan. When making a
determination or calculation, the Committee shall be entitled to rely upon
information furnished by the Employer or anyone acting on behalf of the
Employer.


(C)    Allocation and Delegation of Responsibilities.


The Committee may, by written resolution, allocate its administrative duties and
responsibilities to one or more of its members or it may delegate such duties
and responsibilities to any other persons; provided, however, that any such
allocation or delegation shall be terminable upon such notice as the Committee
deems reasonable and prudent under the circumstances.
(b)    Investment of Plan Assets.


The Plan assets shall be invested and controlled by the Trustee pursuant to the
provisions of Section 6 of the Plan and the provisions of the Trust Agreement.
(c)    Funding Policy.


The funding policy of the Plan is to invest trust assets primarily in Company
Stock over the life of the Plan. The Trustee shall, from time to time, establish
such investment methods as may be necessary to accomplish this funding policy.
(d)    Claims Procedures.


(1)    Procedure. Claims for benefits under the Plan shall be made in writing to
the Committee. The Committee shall have full discretion to render a decision
with respect to any claim. If a claim for benefits is wholly or partially denied
by the Committee, then the Committee must provide notice of its denial to the
claimant (a “Notice of Denial”), which shall be written in
a manner calculated to be understood by the claimant and which shall set forth:
(i) the specific reason or reasons for denial of the claim; (ii) a specific
reference to the pertinent Plan provisions upon which the denial is based; (iii)
a description of any additional material or information necessary for the
claimant to perfect the claim, together with an explanation of why the material
or information is necessary; and (iv) appropriate information regarding the
steps to be taken if
the claimant wishes to submit his or her claim for review.










53    1106_2011rest_p.docx





--------------------------------------------------------------------------------



(i)    Disability Claims. If a claim is related to any distribution or rights to
which a Participant or other claimant may be entitled in connection with the
Participant’s termination of employment by reason of becoming disabled
(“Disability Plan Benefits”) and the claim is wholly or partially denied by the
Committee, then the Committee shall provide the Notice of Denial within a
reasonable period of time, not to exceed 45 days after receipt of the claim.
This period within which the Committee must provide a Notice of Denial may be
extended twice, for up to 30 days per extension, provided that the Committee (i)
determines that an extension is needed and beyond the control of the Plan, and
(ii) notifies the claimant prior to the expiration of the initial 45-day period
or of the first 30-day extension period. If the Committee shall fail to notify
the claimant either that his or her claim for benefits has been granted or that
it has been denied within the initial 45-day period or prior to the expiration
of an extension, if applicable, then the claim shall be deemed to have been
denied as of the last day of the applicable period, and the claimant then may
request a review of his or her claim.
(ii)    Other Claims. The Committee shall notify a claimant in writing of the
denial of any claim not related to Disability Plan Benefits within a reasonable
period of time, not to exceed 90 days after receipt of the claim. If the
Committee shall fail to notify the claimant either that his or her claim has
been granted or that it has been denied within 90 days after the claim is
received by the Committee, then the claim shall be deemed to have been denied.
(2)    Procedure for Review of a Denied Claim.


(i)    Disability Claims. If a claim is denied, a claimant may file a written
request with the Committee that it conduct a full and fair review of his or her
claim, and the Committee then must make a determination with respect to its
review of the denied claim. A claimant must file a written request for a review
of a claim for Disability Plan Benefits with the Committee within 180 days after
the receipt by the claimant of a Notice of Denial of his or her claim or within
180 days after the claim is deemed to have been denied. The Committee’s decision
with respect to its review of the denied claim shall be rendered not later than
45 days after the receipt of the claimant’s request for a review, unless special
circumstances require an extension of time for processing, in which case the
45-day period may be extended to 90 days if the Committee shall notify the
claimant in writing within the initial 45-day period and shall state
the reason for the extension.










54    1106_2011rest_p.docx





--------------------------------------------------------------------------------



(ii)    Other Claims. A claimant must file a written request for a review of any
claim not related to Disability Plan Benefits with the Committee within 60 days
after the receipt by the claimant of a Notice of Denial of his or her claim or
within 60 days after the claim is deemed to have been denied. The Committee’s
decision with respect to its review of the denied claim shall be rendered not
later than 60 days after the receipt of the claimant’s request for a review,
unless special circumstances require an extension of time for processing, in
which
case the 60-day period may be extended to 120 days if the Committee shall notify
the claimant in writing within the initial 60-day period and shall state the
reason for the extension.
(3)    Review of Documents. In connection with a claimant’s appeal of a denial
of his or her benefits (including Disability Plan Benefits), the claimant may
review pertinent documents and may submit issues and comments in writing. The
Committee shall have full discretion to fully and fairly review the claim, and
the Committee’s decision upon review shall (i) include specific reasons for the
decision, (ii) be written in a manner calculated to be understood by the
claimant, and (iii) contain specific references to the pertinent Plan provisions
upon which the decision is based.
(e)    Qualified Domestic Relations Orders.


(1)    In the case of any Domestic Relations Order received by the Plan, the
Committee shall promptly notify the Participant and any other Alternate Payee of
the receipt of such order and of the Plan’s procedures for determining the
qualified status of Domestic Relations Orders. Any Alternate Payee shall be
permitted to designate a representative for receipt of copies of notices that
are sent to the Alternate Payee with respect to such order. The amount that
would be payable to the Alternate Payee shall be segregated in a segregated
account as of the first day of the Plan Year during which the Domestic Relations
Order is received by the Committee. Such segregated account shall continue to be
treated in the same manner as the affected Accounts of the Participant, but will
not be credited with any further Contributions or Forfeitures. If the order is
determined to be a qualified order within the eighteen (18) month period
described below, the segregated amount (including any interest or earnings
thereon) shall continue to be treated as a segregated account in the name of the
Alternate Payee. If the Committee determines that the order is not qualified, or
if the Committee (or the appropriate court) is not able to resolve the issue
within the eighteen (18) month period, the segregated
amount (including any interest or earnings thereon) shall be restored to the
Participant. For






55    1106_2011rest_p.docx





--------------------------------------------------------------------------------



purposes of this Paragraph, the “eighteen (18) month period” shall mean the
eighteen (18) month period beginning with the date on which the first payment
would be required to be made under the Domestic Relations Order.
(2)    In determining whether a Domestic Relations Order is qualified, the


Committee shall follow the procedures set forth in Section 18(d) above with
respect to claims for


Plan Benefits.


(3)    A Domestic Relations Order will constitute a qualified Domestic Relations
Order only if such order (i) does not require the Plan to provide any type or
form of benefit (or any option) not otherwise provided under the Plan, (ii) does
not require the Plan to provide increased benefits, and (iii) does not require
the payment of benefits to an Alternate Payee which are required to be paid to
another Alternate Payee under another order previously determined to be a
qualified order. In addition, a Domestic Relations Order will constitute a
qualified order only if such order clearly specifies (i) the name and last known
mailing address of the Participant and of each Alternate Payee covered by the
order, (ii) the amount or the percentage of a Participant’s Plan Benefit that is
to be paid to each Alternate Payee, or the manner in which such amount or
percentage is to be determined, (iii) the number of payments or the period to
which such order applies, and (iv) each plan to which such order applies.
(4)    In the case of any payment to an Alternate Payee before a Participant has
separated from service, the Plan shall not be required to make any payment to an
Alternate Payee prior to the date the Participant attains (or would have
attained) the Earliest Retirement Age. For purposes of this Paragraph, the term
“Earliest Retirement Age” means the earliest of (i) the date on which the
Participant is entitled to a distribution under the Plan, or (ii) the later of
the date the Participant attains age fifty (50) or the earliest date on which
the Participant could begin
receiving benefit if the Participant separated from service.


Notwithstanding the provisions of Subsection (4) above, distribution to an
Alternate Payee shall be made in a lump sum as soon as administratively feasible
after the Committee determines that the order is a qualified Domestic Relations
Order.
(f)    Indemnification of Certain Fiduciaries and Insurance.


The Employer indemnifies and saves harmless the Trustee and the members of the
Committee, and each of them, from and against any and all loss resulting from
liability to which the Trustee and the Committee may be subjected by reason of
any act or conduct (except willful






56    1106_2011rest_p.docx



--------------------------------------------------------------------------------



misconduct or gross negligence) in their official capacities in the
administration of this Plan, the Trust or both, including all expenses
reasonably incurred in their defense, in case the Employer fails to provide such
defense. The indemnification provisions of this Section 18(f) do not relieve the
Trustee or any Committee member from any liability he or she may have under
ERISA for breach of a fiduciary duty. Furthermore, the Trustee and the Committee
members and the Employer may execute a written agreement further delineating the
indemnification agreement of this Section 18(f), provided such agreement must be
consistent with and does not violate ERISA.
The Employer (in its discretion), the Committee or the Trustee may obtain a
policy or policies of insurance for the Committee, the Trustee (and other
fiduciaries of the Plan) to cover liability or loss occurring by reason of the
act or omission of a fiduciary. If such insurance is purchased with Trust
assets, the policy must permit recourse by the insurer against the fiduciary in
the case of a breach of a fiduciary obligation by such fiduciary.
(g)    Independent Fiduciary.


An Independent Fiduciary may be appointed from time to time for such purposes as
shall be determined by the Employer. An Independent Fiduciary may be appointed
to serve in such capacity as may be deemed appropriate to act on behalf of the
Plan and Trust with respect
to issues which involve a real or perceived conflict of interest among certain
parties, or for such other purposes as the Employer may determine to be in the
best interest of the Plan and Trust. The Independent Fiduciary shall be granted
such power, authority and discretion as may be necessary and appropriate for it
to carry out its duties and responsibilities, including, but not limited to, any
and all powers and discretion granted the Committee under the Plan and Trust.
(h)    General.


(1)    The Board of Directors, the Committee or any person to whom duties and
responsibilities have been allocated or delegated, may employ other persons for
advice in connection with their respective responsibilities, including
actuaries, plan consultants, investment advisers, attorneys and accountants.
(2)    Any person may serve in more than one capacity with respect to the Plan.
(3)    The Board of Directors and the Committee shall have complete control
with respect to the duties and responsibilities allocated to them under the
terms of the Plan, with all power and discretion necessary to carry out any of
their duties described herein. The
decisions of the Board of Directors and the Committee in matters within their
jurisdiction shall






57    1106_2011rest_p.docx





--------------------------------------------------------------------------------



be final, binding and conclusive upon each Employer, each Employee, Beneficiary
and every


other interested or concerned person or party.






























































































































58    1106_2011rest_p.docx





--------------------------------------------------------------------------------



Section 19.    AMENDMENT AND TERMINATION.


(a)    Amendment.


While the Company expects and intends to continue the Plan, the Company reserves
the right to amend the Plan from time to time by action of the Board of
Directors. Notwithstanding the foregoing:
(1)    An amendment may not change the duties and liabilities of the Committee
or the Trustee without notification to the Committee or the Trustee, whichever
is applicable;
(2)    An amendment shall not reduce the value of a Participant’s nonforfeitable


benefits accrued prior to the later of the adoption or the effective date of the
amendment; and


(3)    Except as provided in Section 19(d) herein, under no condition shall any
amendment result in the return or repayment to the Employer of any part of the
Trust or the income therefrom or result in the distribution of the Trust for the
benefit of anyone other than Employees and former Employees of the Employer and
any other persons entitled to benefits under the Plan.
The Board of Directors shall notify the Committee and the Trustee of any
amendment of the Plan within a reasonable period of time.
(b)    Changes in the Code.


Any other provision of this Plan to the contrary notwithstanding, if any
amendment to the Code requires that a conforming Plan amendment must be adopted
effective as of a stated effective date in order for this Plan to continue to be
a qualified plan, this Plan shall
be operated in accordance with the requirement of such amendment to that law
until the date when a conforming Plan amendment is adopted, or the date when a
clear and unambiguous nonconforming Plan amendment is adopted, whichever occurs
first.
(c)    Termination, Partial Termination or Complete Discontinuance of
Contributions.


Although the Company has established the Plan with the bona fide intention and
expectation that it will be able to make contributions indefinitely,
nevertheless, the Company shall not be under any obligation or liability to
continue its contributions or to maintain the Plan for any given length of time.
The Company may in its sole discretion discontinue such contributions or
terminate the Plan in whole or in part in accordance with its provisions at any
time without any liability for such discontinuance or termination. In the event
of a termination
(as defined in Treasury Regulation Section 1.401-6(b)(1)) or complete
discontinuance of






59    1106_2011rest_p.docx



--------------------------------------------------------------------------------



contribution, then the Accounts of all Participants affected by the termination
or discontinuance of contributions will become nonforfeitable. In the event of a
partial termination, the Accounts of all Participants affected by the partial
termination will become nonforfeitable. After termination of the Plan, the Trust
will be maintained until the Plan Benefits of all Participants have been
distributed. Plan Benefits may be distributed following termination of the Plan
or distributions may be deferred and distributed as provided in Section 14 of
the Plan, as the Company shall determine. If Plan Benefits will be distributed
after the Plan is terminated, the distribution may be delayed until IRS approval
is received. In the event that Company Stock is sold in connection with the
termination of the Plan or the amendment of the Plan to become a qualified
employee plan that is not a stock bonus plan, all Plan Benefits will be
distributed in
cash.


(d)    Determination by Internal Revenue Service.


Notwithstanding any other provision of the Plan, if the Internal Revenue Service
shall fail or refuse to issue a favorable written determination or ruling with
respect to the initial qualification of the Plan and exemption of the Trust from
tax under Section 501(a) of the Code, all Contributions under Section 401(a),
together with any income received or accrued thereon less any benefits or
expenses paid shall, upon the written direction of the Company, be returned to
the Company notwithstanding the provisions of the Trust, and the Trust shall
then terminate. Any such Contribution returned to the Employer must be returned
within one (1) year after the date the initial qualification is denied, but only
if the application for the qualification is made by the time prescribed by law
for filing the Employer’s return for the taxable year in which the Plan is
adopted.
(e)     Return of Employer’s Contribution .


Notwithstanding any other provision of the Plan, if a Contribution is
conditioned on its deductibility and the deduction is disallowed or if a
Contribution is made due to a mistake of fact, such Contribution may be returned
to the Employer if such Contribution is returned within one (1) year thereafter
and if the amount returned does not exceed the excess of the actual Contribution
over the amount which would have been contributed had there been no error in
determining the deduction or mistake of fact. Earnings of the Plan attributable
to the excess Contribution may not be returned to the Employer, but any losses
attributable thereto must
reduce the amount so returned.






60    1106_2011rest_p.docx





--------------------------------------------------------------------------------



Section 20. MISCELLANEOUS.


(a)    Participation by Affiliated Company.


(1)    Any Affiliated Company presently existing or hereafter acquired may, with
the consent of the Company, adopt the Plan and Trust and thereby enable its
employees to participate herein.
(2)    In the event any Participant is transferred to an Affiliated Company
which is a participating Employer, such Participant shall continue to
participate hereunder in the allocation of Contributions and the Participant’s
Accounts shall continue to vest in accordance with Section 13 of the Plan. Any
Participant who is transferred to an Affiliated Company which is not a
participating Employer shall be treated as a suspended Participant in accordance
with Section 4(f) of the Plan.
(b)    Limitation of Rights; Employment Relationship.


All Plan Benefits will be paid only from the Trust assets and neither the
Company nor any Employer nor the Committee nor the Trustee shall have any duty
or liability to furnish the Trust with any funds, securities or other assets
except as expressly provided in the Plan. Nothing herein shall be construed to
obligate any Employer to continue to employ any
Employee.


(c)    Merger; Transfer of Assets.


In no event shall this Plan be merged or consolidated with any other employee
benefit plan, nor shall there be any transfer of assets or liabilities from this
Plan to any other such plan, unless immediately after such merger, consolidation
or transfer, each Participant’s benefits, determined as if the plan had
terminated, are at least equal to or greater than the benefits which the
Participant would have been entitled to had this Plan been terminated
immediately before such merger, consolidation or transfer.
(d)    Prohibition Against Assignment.


The Plan Benefits may not be assigned or alienated; provided, however, that a
qualified Domestic Relations Order shall not be construed as an assignment or
alienation.
Except for indebtedness to the Trust and orders to make payments or assign
benefits to a spouse, former spouse, child or other dependent under a qualified
Domestic Relations Order, neither the Company nor the Trustee shall recognize
any transfer, mortgage, pledge, hypothecation, order or
assignment by any Participants or Beneficiaries of all or part of their interest
hereunder, and such






61    1106_2011rest_p.docx



--------------------------------------------------------------------------------



interest shall not be subject in any manner to transfer by operation of law, and
shall be exempt from the claims of creditors or other claimants from all orders,
decrees, levies, garnishment and/or executions and other legal or equitable
process or proceedings against such Participants or Beneficiaries to the fullest
extent which may be permitted by law. Notwithstanding anything in Subsection
20(d) to the contrary, in accordance with the provisions of Code Section
401(a)(13)
as amended by the Taxpayer Relief Act of 1997, Plan Benefits may be reduced to
satisfy a Participant’s liability to the Plan due to the Participant’s
conviction of a crime involving the Plan, a judgement, consent order, or decree
in an action for violation of fiduciary standards; or a
settlement involving the Department of Labor or the Employee Benefits Security
Administration.


    




(e)    Applicable Law; Severability.
The Plan hereby created shall be construed, administered and governed in all
respects in accordance with ERISA and to the extent not superseded by federal
law, in accordance with the laws of California; provided, however, that if any
provision is susceptible of more than one interpretation, such interpretation
shall be given thereto as is consistent with the Plan being a qualified employee
stock ownership plan within the meaning of the Code. If any provision of this
instrument shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.

























































--------------------------------------------------------------------------------













62    1106_2011rest_p.docx





--------------------------------------------------------------------------------



Section 21.    TOP-HEAVY RULES.


(a)    Purpose and Effect.


The purpose of this Section 21 is to comply with the requirements of Section 416
of the Code. The provisions of this Section 21 are effective for each Plan Year
beginning on or after the Effective Date in which the Plan is a “Top-Heavy Plan”
within the meaning of Section
416(g) of the Code.


(b)    Top-Heavy Plan.


In general, the Plan will be a Top-Heavy Plan for any Plan Year if, as of the
“Determination Date” (that is, the last day of the preceding Plan Year, or in
the case of the first Plan Year, the last day of such Plan Year), the sum of the
amounts in paragraphs (i), (ii) and (iii) below for Key Employees exceeds sixty
percent of the sum of such amounts for all Employees who are covered by this
Plan or by a defined contribution plan or defined benefit plan that is
aggregated with this Plan in accordance with Section 21(d) herein:
(i)    The aggregate Account balances of Participants under this Plan.


(ii)
The aggregate Account balances of Participants under any other defined
contribution plan included under Section 21(d) herein.

(iii)
The present value of the cumulative accrued benefits of Participants calculated
under any defined benefit plan included in Section 21(d) herein.

In making the foregoing determination: (i) a Participant’s Account balances or
cumulative accrued benefits shall be increased by the aggregate distributions,
if any, made with respect to the Participant during the 1-year period (except
with respect to distributions made for a reason other than death, Disability, or
severance from employment, for which the 5-year period shall continue to apply),
ending on the Determination Date, including distributions under a terminated
plan that, if it had not been terminated, would have been required to be
included in
the aggregation group, (ii) the Account balances or cumulative accrued benefits
of a Participant who was previously a Key Employee, but who is no longer a Key
Employee, shall be disregarded, (iii) the Account balances or cumulative accrued
benefits of a Beneficiary of a Participant shall be considered Accounts or
accrued benefits of the Participant, (iv) the Account balances or cumulative
accrued benefits of a Participant who has not performed services for an Employer
or an Affiliated Company at any time during the 1-year period ending on the
Determination Date shall be disregarded and (v) any rollover contribution (or
similar transfer)






63    1106_2011rest_p.docx



--------------------------------------------------------------------------------



from a plan maintained by a corporation other than an Employer under this Plan
initiated by a Participant shall not be taken into account as part of the
Participant’s aggregate Account balances under this Plan.
(c)    Key Employee.


In general, a “Key Employee” is an Employee (or a former or deceased Employee)


who, at any time during the Plan Year, is or was:


(i)    an officer of the Employer having annual compensation greater than


$160,000, as adjusted from time to time by the Internal Revenue Service;
provided that, for purposes of this paragraph, no more than fifty Employees of
the Employer (or, if lesser, the greater of three Employees or ten percent of
the Employees) shall be treated as officers;
(ii)    a five percent or greater owner of an Employer; or


(iii)
a one percent or greater owner of an Employer having annual compensation from
the Employer of more than $150,000.

For purposes of this Section 21, the term “compensation” means Total
Compensation as defined in Section 2 of the Plan, except such compensation for
any Plan Year shall not exceed $245,000, as adjusted for cost-of-living
increases in accordance with Section
401(a)(17)(B) of the Code.


(d)    Aggregated Plans.


Each other defined contribution plan and defined benefit plan maintained by an
Employer that covers a Key Employee as a Participant or that is maintained by an
Employer in order for a plan covering a Key Employee to satisfy Section
401(a)(4) or 410 of the Code shall be aggregated with this Plan in determining
whether this Plan is top-heavy. In addition, any other defined contribution or
defined benefit plan of an Employer may be included if all such plans that are
included, when aggregated, will not discriminate in favor of officers,
shareholders or Highly Compensated Employees and will satisfy all of the
applicable requirements of Sections 401(a)(4) and 410 of the Code.
(e)    Minimum Vesting.


For any Plan Year in which the Plan is a Top-Heavy Plan, the vested percentage


of a Participant’s Accounts, with respect to any Participant who completes at
least one Hour of










64    1106_2011rest_p.docx





--------------------------------------------------------------------------------



Service after the Plan becomes a Top-Heavy Plan, shall not be less than the
percentage determined under the following table:


Years of Service    Vested Percentage


Less than 2
0
2
20
3
40
4
60
5
80
6 or more
100



If the foregoing provisions of this Section 21(e) become effective, and the Plan
subsequently ceases to be a Top-Heavy Plan, the Participant’s vested Accounts
shall not be reduced, and all Participants shall have the vested percentage of
their Accounts determined under the provisions of this Section 21(e).
(f)    Minimum Contribution.


Subject to the following provisions of this Section and Section 21(g), for any
Plan Year in which the Plan is a Top-Heavy Plan, the Contribution credited to
each Participant who is not a Key Employee (regardless of whether such Employee
has completed 1,000 Hours of Service and regardless of such Employee’s level of
compensation) shall not be less than the
lesser of: (1) 3 percent of such Participant’s compensation from the Employer
for that year, or (2) the percent of compensation for the Plan Year for the Key
Employee for whom such percentage is highest for the year. In no event, however,
shall the total Contribution credited in any year to a Participant who is not a
Key Employee (expressed as a percentage of such Participant’s compensation from
the Employers) be required to exceed the maximum total Contribution credited in
that year to a Key Employee (expressed as a percentage of such Key Employee’s
compensation from the Employers). Contributions made by an Employer under the
Plan pursuant to Participants’ income deferral authorizations shall not be
deemed Contributions for purposes of this Section. Employer matching
contributions (as defined in Code Section
401(m)(4)(A)) shall be taken into account for purposes of this paragraph. The
amount of minimum Contribution otherwise required to be allocated to any
Participant for any Plan Year under this Section shall be reduced by the amount
of Contributions allocated to such Participant for a Plan Year ending with or
within that Plan Year under any other tax-qualified defined
contribution plan maintained by an Employer.






65    1106_2011rest_p.docx



--------------------------------------------------------------------------------



(g)    Coordination of Benefits.


For any Plan Year in which the Plan is top-heavy, in the case of a Participant
who is a non-Key Employee and who is a Participant in a top-heavy tax-qualified
defined benefit plan that is maintained by an Employer and that is subject to
Section 416 of the Code, Section 21(f) above shall not apply, and the minimum
benefit to be provided to each such Participant in accordance with this Section
21 and Section 416(c) of the Code shall be the minimum annual retirement benefit
to which such Participant is entitled under such defined benefit plan in
accordance with such Section 416(c), reduced by the amount of annual retirement
benefit purchasable with such Participant’s Accounts (or portions thereof)
attributable to Contributions
under this Plan and any other tax-qualified defined contribution plan maintained
by an Employer.




























































































66    1106_2011rest_p.docx





--------------------------------------------------------------------------------



Section 22.    EXECUTION.


To record the adoption of this Plan, the Company has caused its appropriate
officer to affix its corporate name hereto this     day of     _, 2011.








BBCN BANK










By:     


(Print Name and Title)




























































































67    1106_2011rest_p.docx

